Exhibit 10.5

 

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Omissions are designated as [***].

 

LEASE

 

Between

 

MEERKAT SC5 LLC

 

as Landlord

 

and

 

SAVVIS ASSET HOLDINGS, INC.

 

as Tenant

 

Guarantor: Savvis Communications Corporation

 

Dated as of March 5, 2004

 

2403 Walsh Street

Santa Clara, California



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

PART I BASIC LEASE PROVISIONS; DEFINITIONS

   1

PART II

   7

1.

 

PREMISES

   7

2.

 

NO MERGER OF TITLE

   7

3.

 

RENEWAL OPTIONS

   7

4.

 

USE

   8

5.

 

FIXED RENT

   8

6.

 

NET LEASE; TRUE LEASE

   9

7.

 

CONDITION

   10

8.

 

LIENS

   10

9.

 

REPAIRS AND MAINTENANCE

   10

10.

 

COMPLIANCE WITH LAWS

   12

11.

 

ACCESS TO PREMISES

   13

12.

 

WAIVER OF SUBROGATION

   13

13.

 

DAMAGE; DESTRUCTION

   14

14.

 

CONDEMNATION; REJECTABLE OFFERS

   16

15.

 

ASSIGNMENT AND SUBLETTING

   17

16.

 

ALTERATIONS

   19

17.

 

SIGNS

   20

18.

 

PYLON SIGN

   20

19.

 

SURRENDER

   20

20.

 

SUBORDINATION OF LEASE

   21

21.

 

TENANT’S OBLIGATION TO DISCHARGE LIENS

   22

22.

 

UTILITIES

   22

23.

 

TENANT DEFAULT

   22

24.

 

LANDLORD ASSIGNMENT OF WARRANTIES

   26

25.

 

RENT PAYMENTS

   26

26.

 

HOLDOVER

   26

27.

 

NOTICES

   26

28.

 

INDEMNITY

   27

29.

 

TENANT TO COMPLY WITH MATTERS OF RECORD

   27

30.

 

OBLIGATIONS TO MODIFY EASEMENTS

   28

31.

 

TAXES

   28

32.

 

INSURANCE

   30

33.

 

LANDLORD EXCULPATION

   32

34.

 

LANDLORD’S TITLE

   32

35.

 

QUIET ENJOYMENT

   33

36.

 

EQUAL EMPLOYMENT OPPORTUNITY

   33

37.

 

BROKER

   33

38.

 

TRANSFER OF TITLE

   33

39.

 

NO CONTINUOUS OPERATION

   33

40.

 

HAZARDOUS MATERIALS

   34

41.

 

WAIVER OF LANDLORD’S LIEN

   37

42.

 

ESTOPPEL CERTIFICATE

   37

43.

 

NOTICE OF LEASE

   38

 

i



--------------------------------------------------------------------------------

44.

 

MISCELLANEOUS

   38

45.

 

INTENTIONALLY OMITTED

    

46.

 

RESTRICTIONS ON SALES TO TENANT COMPETITORS

   40

 

LIST OF SCHEDULES AND EXHIBITS

 

Schedule 1

  

[Intentionally Omitted]

Schedule 2

  

Fixed Rent Amounts

Schedule 3

  

Certificate and Agreement Regarding Matters of Record

Schedule 4

  

Certain Critical Fixtures and Equipment

Exhibit A

  

Legal Description of Premises

Exhibit B

  

Permitted Encumbrances

Exhibit C

  

Form of Survey Certification

Exhibit D

  

Form of Subordination, Non-Disturbance and Attornment Agreement

Exhibit E

  

List of Environmental Reports

Exhibit F

  

Savvis Competitor List

 

ii



--------------------------------------------------------------------------------

LEASE

 

This Lease (this “Lease”) is made as of March 5, 2004, by and between the
Landlord and the Tenant specified below.

 

PART I

BASIC LEASE PROVISIONS; DEFINITIONS

 

The following list sets out certain fundamental provisions and definitions
pertaining to this Lease:

 

1.

   Date of Lease:    As of March 5, 2004.

2.

   Landlord:    MEERKAT SC5 LLC, a Delaware limited liability company

3.

   Landlord business address:    c/o DuPont Fabros Development           1707 H
Street, N.W., Suite 1000           Washington, D.C. 20006           Attention:
Mr. Hossein Fateh

4.

   Landlord notice address:    c/o DuPont Fabros Development           1707 H
Street, N.W., Suite 1000           Washington, D.C. 20006           Attention:
Mr. Hossein Fateh     

with copy to:

   Cooley Godward LLP           One Freedom Square Reston Town Center          
11951 Freedom Drive           Reston, Virginia 20190-5601           Attention:
John H. Toole, Esquire     

and to Lender:

   Lehman Ali Inc.           c/o Lehman Brothers Holdings, Inc.           399
Park Avenue           New York, New York 10022           Attention: Massood
Bhatti           Telephone: (212) 526-6220           Facsimile: (212) 520-0130  
  

with copy to:

   Lehman Ali Inc.           399 Park Avenue           New York, New York 10022
          Attention: David Broderick, Esq           Telephone: (212) 526-2453  
        Facsimile: (212) 520-0130     

with copy to:

   TriMont Real Estate Advisors, Inc.           Monarch Tower           3424
Peachtree Road, N.E., Suite 2200           Atlanta, Georgia 30326          
Attention: J. Gregory Winchester           Telephone: (404) 420-5600          
Facsimile: (404) 420-5610     

And a copy to:

   TriMont Real Estate Advisors, Inc.           Jamboree Center, 2 Park Plaza  
        Irvine, California 92614           Attention: Steven Smith          
Telephone: (949) 955-1821           Facsimile: (949) 955-1252

5.

   Tenant:    Savvis Asset Holdings, Inc., a Delaware corporation

 

1



--------------------------------------------------------------------------------

6.

   Tenant business address:    Savvis Asset Holdings, Inc.           12851
Worldgate Drive           Herndon, Virginia 20170           Attention: Chief
Legal Officer           Facsimile: 702-234-8374

7.

   Tenant notice address:    Savvis Asset Holdings, Inc.           12851
Worldgate Drive           Herndon, Virginia 20170           Attention: Chief
Legal Officer           Facsimile: 702-234-8374     

with copy to:

   Shearman & Sterling LLP           599 Lexington Avenue           New York,
New York 10022           Attention: Real Estate Notices (34236-00002)          
Facsimile: (212) 848-7179

8.

   Guarantor:    Savvis Communications Corporation           12851 Worldgate
Drive           Herndon, Virginia 20170           Attention: Chief Legal Officer
          Facsimile: 702-234-8374

9.

   Premises:    That certain lot or parcel of real estate located at 2403 Walsh
Street, Santa Clara, California, as more fully described on Exhibit A attached
hereto, together with all improvements situated on said property (together with
all right, title and interest of Landlord in and to the lighting, electrical,
power, installed communications, fire protection, security, mechanical, plumbing
and heating, ventilation and air conditioning systems used in connection with
said property, along with all utility infrastructure used in connection with
said property, including, without limitations, all duct banks, conduits, piping,
handholes, manholes, and similar appurtenances located on said property and all
fiber, power, and other utility lines running through said property
(collectively, the “Utility Infrastructure”), and all other carpeting,
draperies, appliances and other fixtures and equipment attached or appurtenant
to said property including, without limitation, the Critical Fixtures and
Equipment), and all rights, easements, rights of way, and other appurtenances
thereto.

10.

   Critical Fixtures and Equipment:    Shall mean all installed fuel tanks,
generators, HVAC units, air-conditioners, power distribution units, computer
room air conditioners, risers, antennas, satellite dishes, pads, raised
flooring, and

 

2



--------------------------------------------------------------------------------

          similar installed fixtures and appurtenances located on the Premises
as of the Lease Commencement Date, and all equipment and personal property
existing in or on the Premises as of the Lease Commencement Date but excluding
any equipment and personal property acquired by Tenant from Cable & Wireless
USA, Inc. or Cable & Wireless Services, Inc. as of the Lease Commencement Date,
and not installed in the Premises.

11.

   Building:    The building containing approximately 103,940 rentable square
feet that is located on the parcel of land described on Exhibit A hereto.

12.

   Initial Term:    Shall commence on the Lease Commencement Date, and shall
expire February 28, 2019; all subject to all terms and conditions of this Lease.
          As used in this Lease, “Rent Commencement Date,” shall mean the 270th
day after the Lease Commencement Date.

13.

   Renewal Options:    The Tenant shall have the right to extend the Initial
Term of this Lease for up to a total of [***] Extension Periods (herein so
called) of [***] years each subject to the terms and conditions of Section 3 of
Part II of this Lease.

14.

   Required Advance Notice of Exercise of Renewal Options:    [***] days prior
to the expiration of the then-current Term. (See Section 3 of Part II)

15.

  

Fixed Rent

(See Section 5 of Part II):

   For the Initial Term: $[***] per rentable square foot of the Building with a
[***] escalation each anniversary of the Lease Commencement Date; for each
Extension Period: Fair Market Rental Value, all as more particularly set forth
in Schedule 2 attached hereto and made a part hereof.

16.

   Broker:    N/A

17.

   Lender:    Lehman Ali Inc., c/o Lehman Brothers Holdings, Inc. (d/b/a/ Lehman
Capital), along with Commonwealth Land Title Insurance Company, as Trustee (if
and so long as it has a Loan outstanding which is secured by the Premises) and
any other person that makes a loan or loans, whether now or in the future (such
loan or loans collectively referred to herein as the “Loan”) to Landlord or to
any affiliate of Landlord which is secured by a mortgage, deed of trust or
similar instrument with respect to the Premises and

 

3



--------------------------------------------------------------------------------

          of which Tenant is advised in writing by Landlord. Any such Loan may
be evidenced by one or more promissory notes (collectively referred to herein as
the “Note”).

18.

   Lender business address:    Lehman Ali Inc.           c/o Lehman Brothers
Holdings, Inc           d/b/a/ Lehman Capital           399 Park Avenue       
   New York, New York 10022           Telephone: (212) 351 4037          
Facsimile: (212) 516 7005

19.

   Lender notice address:    Lehman Ali Inc.           c/o Lehman Brothers
Holdings, Inc.           d/b/a/ Lehman Capital           399 Park Avenue       
   New York, New York 10022           Attention: Massood Bhatti          
Telephone: (212) 526-6220           Facsimile:  (212) 520-0130     

with copy to:

   Lehman Ali Inc.           399 Park Avenue           New York, New York 10022
          Attention: David Broderick, Esq           Telephone: (212) 526-2453  
        Facsimile:  (212) 520-0130     

with copy to:

   TriMont Real Estate Advisors, Inc.           Monarch Tower           3424
Peachtree Road, N.E., Suite 2200           Atlanta, Georgia 30326          
Attention: J. Gregory Winchester           Telephone: (404) 420-5600          
Facsimile: (404) 420-5610     

with copy to:

   TriMont Real Estate Advisors, Inc.           Jamboree Center, 2 Park Plaza  
        Irvine, California 92614           Attention: Steven Smith          
Telephone: (949) 955-1821           Facsimile: (949) 955-1252     

with copy to:

   Commonwealth Land Title Insurance Company           77 Arnold Drive, Suite
205           Martinez, California 94553           Attention: Joe Parker       
   Telephone: 925-335-3684           Facsimile: 925-335-9753

20.

   Lease Default Rate:    The lower of (a) five percent (5%) per annum above the
Prime Rate as in effect from time to time or (b) the highest rate permitted to
be contracted for under applicable Law.

21.

   Prime Rate    “Prime Rate” means the current rate of interest per annum
announced from time to time by Citibank N.A. (or its successor) as its “base
rate” in New York, New York, or, if Citibank N.A. shall cease to announce such
rate, then the current rate published as the prime rate in The Wall Street
Journal. It is the intention of the parties hereto to conform strictly to the
applicable usury Laws, and whenever any provision herein provides for payment by
Tenant to Landlord of interest at a rate in excess of the highest legal rate
permitted to be charged in the state of California, such rate herein provided to
be paid shall be deemed reduced to such highest legal rate and if previously
paid, shall be refunded to Tenant by Landlord within ten (10) days of demand
therefor.

22.

   Permitted Encumbrances:    Shall mean Taxes (as defined in Section 31 of Part
II), Legal Requirements (as defined in Section 10 of Part II), any matters
consented to by Landlord, Tenant and Lender in writing, those covenants,
restrictions, reservations, liens, conditions, encroachments, easements,
encumbrances and other matters of title that affect the Premises as of the Lease
Commencement Date (including, without limitation, those listed on Exhibit B
hereto) or which arise due to the acts or omissions of Tenant,

 

4



--------------------------------------------------------------------------------

`

        or due to the acts or omissions of Landlord with Tenant’s consent, after
the Lease Commencement Date.

23.

   Related Lease:    Shall mean any one (1) of those four (4) other lease
agreements of even date herewith entered into by and between Tenant and an
affiliate of Landlord pursuant and subject to which affiliates of Landlord lease
to Tenant the following additional properties: (i) 2401 Walsh Avenue, Santa
Clara, California; (ii) 200 North Nash Street, El Segunda, California; (iii)
4700 Old Ironsides Drive, Santa Clara, California; and (iv) 4650 Old Ironsides
Drive, Santa Clara, California.

24.

   Exhibits:    All Exhibits and Schedules to this Lease are incorporated herein
by this reference.

25.

   Payment of Fixed Rent:    As set forth in Section 5(a) of Part II, Fixed Rent
shall be initially paid by wire transfer to the account set forth in the rent
direction letter from Landlord to Tenant delivered concurrently with the
execution and delivery of this Lease.

26.

   CPI:    The term “CPI” means the Consumer Price Index-U.S. City Averages for
all Urban Consumers - All Items (1982-84=100), of the United States Bureau of
Labor Statistics. If the CPI shall become unavailable to the public because
publication is discontinued, or otherwise, Landlord will substitute therefor a
reasonably comparable index based upon changes in the cost of living or
purchasing power of the consumer dollar published by any other governmental
agency or, if no such index shall be available then a reasonably comparable
index published by a major bank or other financial institution.

27.

   Interest Rate:    The term “Interest Rate” shall mean the highest rate of
interest charged by Lender under its Loan to Landlord.

28.

   Certain Definitions:    The following terms shall have the definitions given
to them in the following Sections of this Lease:

 

TERM

--------------------------------------------------------------------------------

 

SECTION

--------------------------------------------------------------------------------

Additional Rent

  Sections 5(d) & 6(d) of Part II

Alteration

  Section 16(a) of Part II

Appraiser

  Section 13(d) of Part II

Base Premises

  Section 10(a) of Part II

Building

  Section 11 of Part I

business day

  Section 44(l) of Part II

carrier

  Section 40(e) of Part II

 

5



--------------------------------------------------------------------------------

Certificate

  Schedule 3

Claims

  Section 28(a) of Part II

Consent

  Schedule 3

Contract Person

  Section 46 of Part II

Control

  Section 15(d) of Part II

Corporate Guaranty

  Schedule 3, Sec. 2 of Guarantor’s Consent

CPI

  Section 26 of Part I

Critical Fixtures and Equipment

  Section 10 of Part I

Dedications

  Section 30 of Part II

Designated Person

  Section 44(n) of Part II

Discount Rate

  Section 23(g) of Part II

Due Date

  Section 5(a) of Part II

Easements

  Section 30 of Part II

Environmental Laws

  Section 40(a) of Part II

Environmental Claim

  Section 40(d) of Part II

Environmental Default

  Section 40(c) of Part II

Event of Default

  Section 23(a) of Part II

Extension Period

  Section 12 of Part I, Schedule 2

Fair Market Value of the Premises

  Section 13(d) of Part II

Guaranties

  Section 24 of Part II

Guarantor

  Section 8 of Part I

Hazardous Materials

  Section 40(a) of Part II

Indemnified Parties

  Section 28 of Part II

Initial Term

  Section 11 of Part I

Installment Default Notice

  Section 23(a) of Part II

Instrument

  Schedule 3

Interest Rate

  Section 27 of Part I

Landlord Party

  Section 12(c) of Part II

Laws

  Section 10(a) of Part II

Lease

  Preamble, Schedule 3

Lease Commencement Date

  Section 1 of Part I

Lease Default Rate

  Section 20 of Part I

Legal Requirements

  Section 10 of Part II

Lender

  Section 20(a) of Part II

Loan

  Section 17 Part I & Section 20(a) Part II

Material Subtenant

  Section 15(g) of Part II

Matters of Record

  Section 29 of Part II

Moody’s

  Section 13(c) of Part II

Mortgage

  Section 20(a) of Part II

Note

  Section 17 of Part I

Notice of Breach

  Section 23(h) of Part II

person or person(s)

  Section 44(k) of Part II

Planned Use Violation

  Section 4 of Part II

Prime Rate

  Section 21 of Part I

Regulated Activity

  Section 40(b) of Part II

related corporation

  Section 15 of Part II

related entity

  Section 15(d) of Part II

Remedial Work

  Section 40(c) of Part II

 

6



--------------------------------------------------------------------------------

Renewal Options

  Section 13 of Part I

Rent

  Section 13(h) of Part II

Rent Commencement Date

  Section 12 Part I

Restricted Alterations

  Section 16(a) of Part II

Savvis

  Section 15(b) of Part II

Savvis Competitor

  Section 46 of Part II

S&P

  Section 13(c) of Part II

Signs

  Section 17 of Part II

SNDA Agreement

  Section 20(a) of Part II

substantial portion

  Section 13(c) of Part II

Taking

  Section 14(a) of Part II

tax or taxes

  Section 31 of Part II

Tenant

  Schedule 3

Tenant Party

  Section 12(c) of Part II

Term

  Section 12 of Part I

Then-Current Term

  Section 13(c) of Part II

Third Parties

  Section 40(b) of Part II

trade fixtures

  Section 19 of Part II

Transferee Net Worth Standard

  Section 15 of Part II

Treasury Rate

  Section 23(g) of Part II

Utility Infrastructure

  Section 9 of Part I

 

PART II

 

1. PREMISES.

 

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, for
the Term and upon the covenants, agreements, terms, limitations, exceptions,
reservations and conditions herein provided, the Premises described in Section 9
of Part I hereof together with all of Landlord’s rights of access, in common
with others, in and to the Premises, subject, however, to the Permitted
Encumbrances.

 

2. NO MERGER OF TITLE.

 

There shall be no merger of this Lease nor of the leasehold estate created
hereby with the fee estate in or ownership of the Premises by reason of the fact
that the same entity may acquire or hold or own (i) this Lease or such leasehold
estate or any interest therein and (ii) the fee estate or ownership of any of
the Premises or any interest therein. No such merger shall occur unless and
until all persons having any interest in (x) this Lease or such leasehold estate
and (y) the fee estate in the Premises including, without limitation, Lender’s
interest therein, shall join in a written, recorded instrument effecting such
merger.

 

3. RENEWAL OPTIONS.

 

Tenant shall have the right to extend the Term of this Lease for each of the
Extension Periods described in Section 13 of Part I hereof, upon all of the
terms and conditions set forth in this Lease with the Fixed Rent in the amounts
specified on Schedule 2 hereto for the respective Extension Periods. Tenant may
exercise a Renewal Option and commence an Extension Period only if Tenant shall
not be in default (beyond applicable cure periods) under this Lease at the time
of any such election, and by giving Landlord written notice of each such
election not later

 

7



--------------------------------------------------------------------------------

than the Required Advance Notice of Exercise of Renewal Options (as defined in
Section 14 of Part I). If Tenant fails to exercise any Renewal Option, then all
subsequent Renewal Options shall automatically expire and be null and void.

 

4. USE.

 

Tenant may use the Premises for general office and any computer data center
purpose or for any other lawful purpose provided, however, the Tenant shall not
use the Premises in a manner which would (i) result in a diminution of more than
a de minimis amount in the value of the Building, (ii) cause a nuisance or (iii)
involve the production or the storage of Hazardous Materials (other than the
storage of Hazardous Materials in connection with the operation and maintenance
of the Premises as a data center and in compliance with Environmental Law). In
no event shall the Premises be used for any purpose which shall violate any of
the provisions of any Permitted Encumbrance or of any amendment, extension,
replacement, or restatement of any such Permitted Encumbrance permitted hereby,
or any covenants, restrictions or agreements hereafter created by or consented
to by Tenant applicable to the Premises. Notwithstanding anything to the
contrary herein contained, in no event shall Tenant’s use of the Premises for
general office and any computer data center purpose in violation of a Permitted
Encumbrance (a “Planned Use Violation”) constitute a violation of this Section
4; provided, however, the foregoing shall in no way be construed as limiting or
otherwise modifying Tenant’s obligations hereunder to comply with applicable
laws. Without limiting the generality of the foregoing, Tenant’s indemnity
obligations under this Section 4 shall not apply to the extent the title
insurance policy obtained by Landlord in connection with its purchase of the
Premises (and the simultaneously issued Lender’s policy of title insurance)
contains affirmative insurance against the applicable loss arising due to a
violation of such Permitted Encumbrance or if such affirmative title insurance
is subsequently provided to Landlord and Lender at Tenant’s cost with respect to
such Permitted Encumbrance on terms and conditions reasonably satisfactory to
Landlord. Subject to the preceding sentence, TENANT SHALL BE OBLIGATED TO
INDEMNIFY, DEFEND AND HOLD HARMLESS LANDLORD, LENDER AND ALL OTHER INDEMNIFIED
PARTIES, FROM ANY AND ALL LOSSES, LIABILITIES, PENALTIES, ACTIONS, SUITS,
CLAIMS, DEMANDS, JUDGMENTS, DAMAGES, COSTS OR EXPENSES SUFFERED AS A RESULT OF
THE VIOLATION OF ANY SUCH PERMITTED ENCUMBRANCE. Tenant agrees that with respect
to the Permitted Encumbrances and any covenants, restrictions or agreements
hereafter created by or consented to by Tenant, Tenant shall, subject to the
foregoing, observe, perform and comply with and carry out the provisions thereof
required therein to be observed and performed by Landlord.

 

5. FIXED RENT.

 

(a) Commencing as of the Rent Commencement Date, Tenant shall pay Fixed Rent to
Landlord, or Landlord’s designee as designated in a written notice to Tenant at
such address as Landlord shall from time to time designate by written notice to
Tenant. Except as hereinafter provided, the Fixed Rent shall be due and payable
in the amounts set forth on Schedule 2 hereto for the respective periods shown
on such Schedule 2. Fixed Rent shall be due and payable in advance on the first
day of each month (or if such first day is not a business day, the first
business day of each month), commencing on the Date of Rent Commencement, during
the Term (each such date being referred to herein as a “Due Date”).
Notwithstanding the foregoing, from the Date of Rent Commencement until Tenant
is notified otherwise by Landlord and Lender,

 

8



--------------------------------------------------------------------------------

Fixed Rent shall be paid by wire transfer to the account specified in the rent
direction letter from Landlord to Tenant delivered concurrently with the
execution and delivery of this Lease.

 

(b) If the Lease Commencement Date or Rent Commencement Date shall be on any day
other than the first day of a calendar month, then all amounts to be paid on
such dates shall be prorated on a per diem basis.

 

(c) If any installment of Fixed Rent is not paid on the respective Due Date,
Tenant shall pay Landlord interest on such overdue payment at the Lease Default
Rate, accruing from the Due Date of such payment until the same is paid;
provided, however, the foregoing obligation to pay the Default Rate shall not be
required for the first late payment of Fixed Rent in any calendar year so long
as such delay in payment does not continue for longer than a period of ten (10)
days. All Fixed Rent and Additional Rent shall be payable in U.S. Dollars.

 

(d) Commencing as of the Lease Commencement Date, all taxes, costs, expenses,
and other amounts which Tenant is required to pay pursuant to this Lease (other
than Fixed Rent), together with every fine, penalty, interest and cost which may
be added in accordance herewith for non-payment or late payment thereof shall
constitute additional rent (“Additional Rent”). All Additional Rent due to
Landlord (or its designee) shall be paid directly by Tenant within thirty (30)
days after Landlord gives written notice that payment is due, unless otherwise
provided in this Lease, in which case, the Additional Rent shall be paid as
otherwise so provided. Unless otherwise provided herein, Additional Rent payable
by Tenant to a third (3rd) party (i.e., utility charges, maintenance contracts,
supply contracts, vendor contracts, etc.) shall be paid as and when the same
shall be due and payable pursuant to Tenant’s agreement or other arrangement
with the applicable third (3rd) party. If Tenant shall fail to pay any such
Additional Rent or any other sum due hereunder when the same shall become due
(after the expiration of the applicable cure periods therefor), Landlord shall
have all rights, powers and remedies with respect thereto as are provided herein
or by Law in the case of non-payment of any Fixed Rent and shall, except as
expressly provided herein, have the right (after the expiration of the
applicable cure periods thereof), not sooner than ten (10) days after notice to
Tenant (except in the event of an emergency, as reasonably determined by
Landlord, in which case prior notice shall not be necessary) of its intent to do
so, to pay the same on behalf of Tenant, and Tenant shall repay such amounts to
Landlord on demand. Tenant shall pay to Landlord interest at the Lease Default
Rate on all overdue Additional Rent and other sums due hereunder, in each case
paid by Landlord or Lender on behalf of Tenant, from the date of payment by
Landlord or Lender until repaid by Tenant.

 

6. NET LEASE; TRUE LEASE.

 

(a) The obligations of Tenant hereunder shall be separate and independent
covenants and agreements. This is a net lease and Fixed Rent, Additional Rent
and all other sums payable hereunder by Tenant shall be paid, except as
otherwise expressly provided herein, without notice or demand, counterclaim,
recoupment, abatement, suspension, reduction or defense.

 

(b) Landlord and Tenant agree that this Lease is a true lease and does not
represent a financing arrangement. Each party shall reflect the transaction
represented hereby in all applicable books, records and reports (including
income tax filings) in a manner consistent with “true lease” treatment rather
than “financing” treatment.

 

9



--------------------------------------------------------------------------------

(c) Tenant shall remain obligated under this Lease in accordance with its terms
and shall not, except as otherwise expressly permitted by applicable Law, take
any action to terminate, rescind or avoid this Lease, notwithstanding any
bankruptcy, insolvency, reorganization, liquidation, dissolution or other
proceeding affecting Landlord or any action with respect to this Lease which may
be taken by any trustee, receiver or liquidator or by any court.

 

(d) As used herein, “Additional Rent” shall mean and refer to all costs and
expenses (other than Fixed Rent that Tenant is required to pay hereunder. Tenant
shall have an obligation to pay, and Additional Rent shall include, without
limitation, all costs and expenses incurred in connection with performing its
obligations under Section 9(a) hereof, as well as all charges for gas,
electricity, light, heat, water, sewage, and power, for protective and security
services, for telephone and other communications, and for all other public or
private utility services, which shall be used, rendered or supplied upon or in
connection with the Premises or any part thereof, at any time during the Term
from and after the Lease Commencement Date.

 

7. CONDITION.

 

Tenant acknowledges that Tenant is fully familiar with the physical condition of
the Premises and that, except as expressly provided herein, Landlord makes no
representation or warranty express or implied, with respect to the Premises and
Tenant agrees that it takes the Premises “AS IS,” without any such
representation or warranty, including, without limitation, any implied
warranties.

 

8. LIENS.

 

Tenant shall remove and discharge (including, without limitation, by any
statutory bonding procedure or any other bonding procedure reasonably
satisfactory to Landlord which shall be sufficient to prevent any loss of the
Landlord’s or Lender’s interest in the Premises) within thirty (30) days after
obtaining knowledge thereof, any mortgage, lien, encumbrance or other charge on
the Premises or the leasehold estate created hereby or any Fixed Rent or
Additional Rent payable hereunder which arises for any reason, other than: the
Landlord’s Mortgage (and any assignment of leases or rents collateral thereto);
the Permitted Encumbrances; and any mortgage, lien, encumbrance or other charge
created by or resulting from any act or omission by Landlord or those claiming
by, through or under Landlord (other than Tenant). Landlord shall not be liable
for any labor, services or materials furnished to Tenant or to any party holding
any portion of the Premises through or under Tenant.

 

9. REPAIRS AND MAINTENANCE.

 

(a) Except for the obligations of Landlord pursuant to Section 9(b) of this
Lease and except as caused by the negligence or willful misconduct of Landlord
or its agents, contractors, servants, invitees or employees or Landlord’s
default hereunder, Tenant shall keep, maintain, and repair or cause to be
repaired and maintained, at its sole cost and expense, the Premises, including,
without limitation: HVAC, mechanical and electrical equipment and all systems in
or serving the Premises, the Utility Infrastructure, the Critical Fixtures and
Equipment, parking areas, sidewalks, roadways and landscaping, in good repair
and condition and appearance, normal wear and tear excepted, and shall make all
repairs and replacements which may be required to be made in order to keep and
maintain the Premises, including without limitation, the Utility Infrastructure
and Critical Fixtures and Equipment, in as good repair and appearance as

 

10



--------------------------------------------------------------------------------

they were when originally delivered to Tenant, except for ordinary wear and tear
and subject to the provisions of Section 13 and Section 14 hereof, and Tenant
shall, in all events, make all repairs, replacements and perform maintenance and
other work for which it is responsible hereunder, in a good, proper and
workmanlike manner in accordance with customary standards for first-class data
centers.

 

(b) Subject to the provisions of Section 13 and Section 14 hereof, Landlord
shall make all necessary roof repairs and structural repairs to the Premises
including those repairs and replacements necessary to keep the roof, exterior
walls, foundation and structural frame of the Premises in good order and repair
and perform such repairs in accordance with customary standards for first-class
data centers. Landlord shall initiate all such repairs promptly and to remedy
any condition requiring repair by Landlord with due diligence.

 

(c) If Tenant shall be in default under any of the provisions of this Section 9,
Landlord may, after thirty (30) days written notice to Tenant and failure of
Tenant to cure during said period unless such default is of such a nature that
it cannot with reasonable diligence be cured within said period, then the cure
period shall be extended by such period as may be required with the application
of reasonable diligence to cure the default, but without notice in the event of
an emergency, do whatever is necessary to cure such default as may be
appropriate under the circumstances for the account of and at the expense of
Tenant. If an emergency exists, Landlord shall use reasonable efforts to notify
Tenant of the situation by phone or other available communication before taking
any such action to cure such default. All reasonable sums so paid by Landlord or
Tenant, as applicable, and all reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) so incurred, together with
interest at the Lease Default Rate from the date of payment or incurring of the
expense, shall constitute Additional Rent payable by Tenant under this Lease and
shall be paid by Tenant to Landlord on demand.

 

(d) If Landlord shall be in default under any of the provisions of this Section
9, Tenant may, after thirty (30) days written notice to Landlord and failure of
Landlord to cure during said period unless such default is of such a nature that
it cannot with reasonable diligence be cured within said period, then the cure
period shall be extended by such period as may be required with the application
of reasonable diligence to cure the default, but without notice in the event of
an emergency, do whatever is necessary to cure such default as may be
appropriate under the circumstances for the account of and at the expense of
Landlord. If an emergency exists, Tenant shall use reasonable efforts to notify
Landlord of the situation by phone or other available communication before
taking any such action to cure such default. All reasonable sums so paid by
Tenant and all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) so incurred, together with interest at
the Lease Default Rate from the date of payment or incurring of the expense,
shall constitute amounts payable by Landlord under this Lease and shall be paid
by Landlord to Tenant on demand.

 

(e) Without limiting the generality of the foregoing, Tenant shall additionally
perform, at its cost and expense, all maintenance, repair, and replacement
obligations hereunder relating to any of the Building’s systems, the Building’s
elevators, the Utility Infrastructure, or the Critical Fixtures and Equipment.
In addition, in connection with Tenant’s maintenance, repair, and replacement
obligations under this Lease, Tenant shall at its own cost and expense enter
into regularly scheduled preventative maintenance service contracts, with
vendors, approved by Landlord, in its reasonable discretion, for servicing all
Building systems, Utility

 

11



--------------------------------------------------------------------------------

Infrastructure, elevators, and Critical Fixtures and Equipment. Tenant shall
cause such maintenance contracts to designate Landlord a third (3rd) party
beneficiary, with the right to receive all notices delivered under such
contracts, and the ability to exercise Tenant’s rights thereunder upon Tenant’s
default under this Section 9 or upon Tenant’s default under an applicable
maintenance contract.

 

(f) In the event of an emergency adversely affecting the structure of the
Premises, Tenant shall make all reasonable efforts to inform Landlord of the
emergency. If Tenant is unable to make contact with Landlord or Landlord does
not, within a reasonable amount of time, take actions necessary to end such
emergency, Tenant may take the minimum steps reasonably necessary to end the
emergency at Landlord’s expense. All reasonable sums paid by Tenant in taking
such actions as are permitted by the provisions of Section 9(f) above shall be
paid by Landlord within thirty (30) days after receipt of Tenant’s demand
therefor. After the emergency has ended, any repair required of Landlord under
this Lease shall be made by Landlord in accordance with the terms of this Lease
and any repair required of Tenant under this Lease shall be made by Tenant in
accordance with the terms of this Lease.

 

10. COMPLIANCE WITH LAWS.

 

(a) During the Term Tenant shall comply with all Laws and Legal Requirements
relating to the Premises. As used herein, (i) the term “Laws” shall mean all
present and future laws, statutes, codes, ordinances, orders, judgments,
decrees, injunctions, rules, regulations and requirements, even if unforeseen or
extraordinary, of every duly constituted governmental authority or agency (but
excluding those which by their terms are not applicable to and do not impose any
obligation on Tenant, Landlord or the Premises or which are due to take effect
after expiration of the Term), and (ii) the term “Legal Requirements” shall mean
all Laws and Permitted Encumbrances applicable to Tenant, Landlord or to all or
any part of or interest in the Premises, or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration, repair or
reconstruction of the Premises. Notwithstanding the foregoing, Tenant shall not
be required to make any alterations or improvements to the roof, exterior walls,
foundation, or structural frame of the Premises in existence as of the date
hereof (the “Base Premises”) in order to comply with Laws or Legal Requirements
unless and to the extent the requirement that such alterations or improvements
be made is triggered by any of the following (or, if such requirement results
from the cumulative effect of any of the following when added to other acts,
omissions, negligence or events: (i) the installation, use or operation of,
after the Lease Commencement Date, the Utility Infrastructure, Critical Fixtures
and Equipment, any alterations, or any of Tenant’s trade fixtures or personal
property; (ii) the negligent acts or omissions of Tenant, or any of its
servants, employees, contractors, agents or licensees; or (iii) the particular
use or particular occupancy or manner of use or occupancy of the Premises by
Tenant, or any of its servants, employees, contractors, agents or licensees.

 

(b) Notwithstanding anything to the contrary contained in this Section, Tenant
shall have the right to protest or contest any applicable Law or Legal
Requirement and compliance with the same provided that and so long as (i) the
same is done by Tenant upon prior notice to Landlord, in accordance with
applicable Law or Legal Requirement, at Tenant’s sole cost and expense and
without cost or expense to Landlord, including, without limitation, any cost
associated with a third party claim or assessment, and with due diligence and
continuity so as to resolve such protest or contest promptly; (ii) neither the
value of the Premises nor the land associated therewith nor any part thereof is
or will be reduced by more than a de minimis amount

 

12



--------------------------------------------------------------------------------

as a result of such protest or contest; (iii) in any event, each such protest or
contest shall be concluded and all costs, if any, paid prior to any date
specified in a written contract for the transfer of the Premises to a third
(3rd) party of which Tenant has been provided notice and prior to the date the
Premises or land associated therewith or any part thereof are listed for an in
rem action with respect to the non-compliance with any applicable Law or Legal
Requirement or non-payment of any costs related thereto or any writ or order is
issued under which the Premises or any part thereof may be sold, forfeited or
lost by reason of such non-compliance or non-payment; (iv) such protest or
contest shall not subject Landlord to prosecution for a criminal offense or a
claim for civil liability; and (v) no default shall have occurred and be
continuing hereunder beyond any applicable notice and cure period. Pending the
determination of any such protest or contest and provided all conditions set
forth in the immediately preceding sentence are at all times satisfied, Tenant
shall not be obligated to comply with the applicable Law or Legal Requirement
which is being protested or contested in accordance with the immediately
preceding sentence, if such non-compliance is permitted under applicable Law or
Legal Requirement.

 

11. ACCESS TO PREMISES.

 

Upon reasonable notice to Tenant, and during Tenant’s business hours, Landlord
and their respective employees, contractors, agents and representatives may
enter onto the Premises to (i) show the Premises to purchasers and potential
purchasers, and to mortgagees and potential mortgagees, or (ii) for the purpose
of inspecting the Premises or performing any work which Landlord is required or
permitted to perform under this Lease; provided, that, for purposes of subpart
(ii) of this sentence, Landlord shall not be required to give notice prior to
entry onto the Premises during the continuance of an Event of Default
(hereinafter defined) or in the event of an emergency situation. Upon reasonable
notice to Tenant, during the last six (6) months of the then-current Term,
unless Tenant shall have exercised the next Renewal Option, Landlord also may
enter onto the Premises to show the Premises to persons wishing to rent the
same, and place notices offering the Premises “For Rent” or “For Sale” on the
front of the Building. However, Landlord shall not place any such notices on or
in any door or show window of the Building. No such entry shall constitute an
eviction of Tenant but any such entry shall be done by Landlord in such
reasonable manner as to minimize any disruption of Tenant’s business operation.
Notwithstanding the foregoing, Tenant may designate one or more areas as a
secure area based on the sensitive nature of the activities conducted in such
portion of the Premises, and Landlord shall have no right of access thereto
without being accompanied by Tenant’s designated representative except in the
case of emergencies.

 

12. WAIVER OF SUBROGATION.

 

(a) Landlord and Tenant shall, subject to Section 12(b) below, procure an
appropriate clause in, or endorsement to, each of the property insurance
policies required to be maintained by it hereunder, pursuant to which the
insurance company waives subrogation or consents to waiver of its right of
recovery against the other party (notwithstanding any negligence of the other
party or its agents). If a party fails to obtain such clause or endorsement or
waiver of subrogation or consent to a waiver of the right of recovery, such
party hereby agrees, to the extent the following covenant does not adversely
affect such party’s insurance coverage, not to make any claim against or seek to
recover from the other for any loss or damage of any kind or nature, subject to
Section 12(c) below, to the extent the applicable loss or damage is covered by
insurance the injured party is required to maintain hereunder or to the extent
the injured party otherwise receives insurance proceeds for such loss or damage.
For the avoidance of doubt, the parties

 

13



--------------------------------------------------------------------------------

acknowledge and agree that the release, discharge and covenant not to sue herein
contained shall be limited by the terms and provisions of any waiver of
subrogation clause or endorsement, or any clause or endorsement consenting to a
waiver of right of recovery, and shall be co-extensive therewith.

 

(b) If either party hereto shall not be able to obtain such clause which is
acceptable to the other party or endorsement on a particular policy which is
acceptable to the other party or if the inclusion of such clause or endorsement
would result in an increase in premium, then that party shall so notify the
other party hereto at least fifteen (15) days prior to the date the policy is to
take effect. The other party shall be obligated to pay the amount of any
increase in premium resulting from the inclusion of such clause or endorsement,
unless such other party notifies the party obtaining the insurance, within
twenty (20) days following notice of the amount of such increase, that such
other party declines to pay such increase, in which event the party obtaining
the insurance may omit such clause or endorsement. If a party shall fail to give
notice either of inability to obtain such clause or endorsement or notice of an
increase in premium, then that party shall be deemed to have waived its right of
recovery from the other party with respect to any loss or damage insured against
by the policy with respect to which notice was not given as provided above.

 

(c) Landlord and Tenant understand that waivers of subrogation do not apply to
injury and death to individuals. Landlord and Tenant shall each carry insurance,
as provided in Section 32 of this Lease, in connection with injury and death to
individuals. Landlord hereby agrees to indemnify and hold harmless Tenant from
any liability which Tenant may otherwise have with respect to injury or death to
individuals occurring upon the Premises to the extent that such injury or death
is caused by the negligence of Landlord and/or anyone for whom Landlord is in
law responsible (“Tenant Party”) and is not covered by the insurance Landlord is
required to carry under this Lease. Likewise, Tenant agrees to defend and hold
harmless Landlord from any liability for injury or death to persons occurring
upon the Premises except to the extent such injuries or death are caused by
negligence of Landlord and/or anyone for whom Landlord is in law responsible
(“Landlord Party”) and is not covered by the insurance Tenant is required to
carry under this Lease.

 

13. DAMAGE; DESTRUCTION.

 

(a) Subject to the termination rights set forth in Section 13(c) and Section
13(d) below, if the Premises or any portion thereof are damaged or destroyed by
fire or other casualty, Tenant will promptly give written notice thereof to
Landlord, and Landlord shall, subject to the conditions and limitations set
forth in this Section 13 below, repair the same at Landlord’s cost as and to the
extent provided below.

 

(b) Subject to the provisions of Section 13(f) below, all insurance proceeds
recovered by Landlord on account of such damage or destruction, less the cost,
if any, to Landlord of such recovery and/or of any repair to the Premises for
which Landlord is responsible, shall be paid out from time to time to the extent
required to repair, restore and rebuild the Premises, pursuant to disbursement
procedures established by Landlord and/or any Lender. Notwithstanding the
foregoing, if (i) insurance proceeds are unavailable (a) as a result of a
casualty of a type not required to be insured against by Landlord under the
terms of this Lease, (b) under circumstances where Landlord has been required by
any Lender to utilize substantially all of the insurance proceeds to repay a
Loan, or (c) because after subtracting from such proceeds any necessary

 

14



--------------------------------------------------------------------------------

deductible payment and costs of recovering such proceeds (if any), such proceeds
are not sufficient to complete Landlord’s repair obligations hereunder (unless
any such unavailability is due to Landlord’s failure to maintain the insurance
coverage required hereunder), or (ii) more than fifty percent (50%) of the
Building is destroyed as a result of such damage, then Landlord shall have the
right, at its sole option, to terminate this Lease by giving written notice of
termination to Tenant within sixty (60) days after the occurrence of such
damage. If Landlord repairs the Premises as provided in this Section 13,
Landlord shall not be required to repair or restore any trade fixtures,
furnishings, equipment or personal property of Tenant.

 

(c) Notwithstanding anything to the contrary contained in this Lease, if during
the twelve (12) months prior to the expiration of the Then-Current Term, the
Premises or a substantial portion thereof are damaged or destroyed by fire or
other casualty, either Tenant or, unless Tenant has elected, or then elects to
exercise at a Renewal Option to extend the Then-Current Term, Landlord shall
have the option to terminate this Lease as of the date of such damage or
destruction by written notice to the other party given within thirty (30) days
after such damage or destruction. For the purposes of this Section 13 and
Section 14 of this Lease, a (i) “substantial portion” of the Premises shall mean
twenty percent (20%) or more of the rentable area thereof. If neither party
elects to terminate this Lease, Landlord shall repair, restore and rebuild the
Premises in accordance with this Section 13; and (ii) “Then-Current Term” shall
mean the then-current Term and any Extension Period in effect as a result of
Tenant’s exercise of its Renewal Option.

 

(d) Notwithstanding anything to the contrary contained herein, if at any time
during the Term the Premises shall be damaged or destroyed to the extent that,
in Landlord’s reasonable judgment, the Premises cannot be reconstructed within
eighteen (18) months following the date such reconstruction is commenced, either
Landlord or Tenant shall have the right to terminate this Lease as of the date
of such damage or destruction by written notice to the other party in accordance
with the provisions of this Section 13(d). Within forty-five (45) days after any
damage or destruction described in this Section 13(d), Landlord shall either
terminate this Lease or deliver notice to Tenant advising of Landlord’s election
not to so terminate. If Tenant is so notified, but Landlord does not elect to
terminate, Tenant may terminate this Lease as of the date of such damage or
destruction by written notice to Landlord given within forty-five (45) days
after receipt of Landlord’s notice. If neither party elects to terminate this
Lease, Landlord shall repair, restore and rebuild the Premises in accordance
with this Section 13.

 

(e) [INTENTIONALLY OMITTED]

 

(f) If this Lease is terminated pursuant to this Sections 13, Landlord shall be
entitled to retain any and all insurance proceeds arising out of the damage or
destruction, except for any portion of the award specifically compensating
Tenant for the loss of its personal property, equipment and trade fixtures. Upon
any termination, Tenant shall assign all of its rights to any insurance proceeds
to which it is entitled (except any portion specifically compensating Tenant for
the loss of its personal property, equipment and trade fixtures) to Landlord and
shall pay to Landlord the amount of any deductible under any insurance policy
attributable to the casualty resulting in such termination.

 

(g) In the event of an insured casualty, the Fixed Rent during the period from
the date of the damage or destruction until completion of Landlord’s
restoration, repair, replacement or rebuilding shall be abated by an amount that
is in the same ratio to the Fixed Rent as the rentable

 

15



--------------------------------------------------------------------------------

area of the Building rendered unusable for the permitted use hereunder bears to
the total rentable area of the Building prior to the damage or destruction.

 

(h) Tenant hereby waives the provisions of Section 1932.2, and Section 1933.4,
of the Civil Code of California, or any similar laws now or hereafter in effect,
that would relieve the Tenant from any obligation to pay Rent under this Lease
due to any damage or destruction. As used herein, “Rent” shall mean all Fixed
Rent and Additional Rent due from Tenant hereunder.

 

14. CONDEMNATION.

 

(a) (i) if the entire Premises shall be taken or appropriated under the power of
eminent domain or conveyed in lieu thereof (any such event, a “Taking”) (ii)
there is a Taking of less than the entire Premises and, as a result of such
Taking, (A) (i) there remains no reasonable means of access to the Premises; or
(ii) the remaining available parking is not sufficient to comply with Legal
Requirements and Landlord fails to secure sufficient parking in the Premises to
comply with Legal Requirements within a reasonable time period upon the
occurrence of such non compliance or (B) this Lease and all right, title and
interest of Tenant hereunder shall cease and come to an end on the date of
vesting of title pursuant to such Taking with respect to the Premises, and (iii)
the Fixed Rent and Additional Rent payable with respect to the Premises shall be
apportioned as of the date of such vesting.

 

(b) (i) if there is a Taking of less than the entire Premises or this Lease
shall terminate as to the portion of the rentable area of the Premises so taken
upon vesting of title pursuant to such Taking, and if, but only if, such Taking
is so extensive that it renders the remaining rentable portion of the Premises
unsuitable for the use being made of the Premises on the date immediately
preceding such Taking, either Tenant or Landlord may terminate this Lease as to
the remainder of the Premises by written notice to the other party not later
than thirty (30) days after the date of such vesting, specifying as the date for
termination a date not later than thirty (30) days after such notice. On the
date specified in such notice; (i) the term of this Lease and all right, title
and interest of Tenant hereunder shall cease, and (ii) the Fixed Rent and
Additional Rent payable with respect to the Premises shall be apportioned as of
the effective date of such termination.

 

(c) If there is a Taking of less than the entire Premises and the entire Lease
is not terminated as provided in Section 14(b) above, this Lease shall terminate
as to the rentable area of the Premises so taken upon vesting of title pursuant
to such Taking. Upon such Taking, the Fixed Rent to be paid under this Lease for
the remainder of the Term shall be proportionately reduced, such that the Fixed
Rent to be paid by Tenant shall be in the ratio that the rentable area of the
Building not so taken bears to the total rentable area of the Building prior to
such Taking and Landlord shall use any available insurance proceeds to restore
to the maximum extent reasonably feasible, the remaining portion of the Premises
and Improvements to the condition of such Premises or Improvements immediately
prior to such Taking. For purposes of this Section 14(c), the standard set forth
in Section 13(b)(i)(a)-(c) above shall govern whether or not insurance proceeds
are “available.” In addition, this provision shall not be construed as in any
way requiring Landlord to repair or restore any trade fixtures, furnishings,
equipment, or personal property of Tenant.

 

(d) If, during the twelve (12) months prior to the expiration of the Term, there
is a Taking of any substantial portion of the rentable area of the Premises,
both Landlord and Tenant shall have the option, exercisable by written notice to
the other party given within thirty (30)

 

16



--------------------------------------------------------------------------------

days after such vesting of title, of terminating this Lease as of the date of
vesting of title pursuant to the Taking.

 

(e) Landlord shall receive (and Tenant shall assign to Landlord upon demand from
Landlord) any income, rent, award or any interest therein which may be paid in
connection with any Taking, whether partial or total, and whether or not either
Landlord or Tenant exercises any right it may have to terminate this Lease.
Tenant shall have no claim against Landlord for any part of such sum paid by
virtue of the Taking, whether or not attributable to the value of the unexpired
term or this Lease. However, Tenant shall be entitled to petition the condemning
authority for the following: (i) the then unamortized value of any alterations
paid for by Tenant; (ii) the value of Tenant’s trade fixtures; and (iii)
Tenant’s relocation costs.

 

(f) Notwithstanding anything to the contrary contained in this Section 14, if
there is a Taking of any part of the Premises during the Term which shall be
temporary in nature, this Lease shall be and remain unaffected by such Taking
and Tenant shall continue to pay in full all Fixed Rent and Additional Rent
payable hereunder by Tenant during the Term. In such event, Tenant shall be
entitled to receive that portion of any award which represents compensation for
the use or occupancy of the Premises during the affected portion of the Term,
and Landlord shall be entitled to receive that portion of any award which
represents the cost of restoration of the Premises and the use and occupancy of
the Premises after the end of the Term. Notwithstanding the foregoing, if
Landlord or Tenant determines in its reasonable judgment that any Taking of any
part of the Premises which is reasonably anticipated to be temporary in nature
shall continue until the end of the Term, either party may elect to terminate
this Lease by written notice to the other party within thirty (30) days after
Landlord has made such determination and delivered written notice thereof to
Tenant, and Landlord shall be entitled to receive the entire award for the
Taking, except for that portion which represents compensation for the use or
occupancy of the Premises during the period of time prior to such termination.

 

(g) Tenant understands and agrees that the provisions of this Section 14 are
intended to govern fully the rights and obligations of the parties in the event
of a Taking of all or any portion of the Premises. Accordingly, Tenant hereby
waives any right to terminate this Lease in whole or in part under Sections
1265.120 and 1265.130 of the California Code of Civil Procedure or under any
similar Law now or hereafter in effect.

 

15. ASSIGNMENT AND SUBLETTING.

 

(a) Tenant shall not have the right to assign, transfer, mortgage or otherwise
encumber this Lease or sublease or permit anyone to use or occupy the Premises
or any portion thereof, without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed by Landlord.
Except as expressly permitted under Section 15(d) below, no assignment or
transfer of this Lease or the right of occupancy hereunder may be effectuated by
operation of law or otherwise without the prior written consent of Landlord. Any
attempted assignment or transfer by Tenant of this Lease or its interest herein
or sublease of the Premises or any portion thereof in violation of this Section
15 shall, at the option of Landlord, constitute an Event of Default under this
Lease. Tenant agrees to give Landlord at least twenty (20) days’ advance written
notice of Tenant’s intention to assign or transfer this Lease or to sublease the
Premises or any portion thereof, along with reasonably sufficient information
about the proposed assignee or transferee or sublessee to enable Landlord to
make the determination called for above.

 

17



--------------------------------------------------------------------------------

(b) The consent by Landlord to any assignment or subletting shall not be
construed as a waiver or release of Tenant from any and all liability for the
performance of all covenants and obligations to be performed by Tenant under
this Lease, nor shall the collection or acceptance of rent from any assignee,
transferee or subtenant constitute a waiver or release of Tenant from any of its
liabilities or obligations under this Lease. Landlord’s consent to any
assignment or subletting shall not be construed as relieving Tenant from the
obligation of complying with the provisions of Section 15(a) above, as
applicable, with respect to any subsequent assignment or subletting. Any such
sublease or assignment shall be subject and subordinate to this Lease in all
respects, and to any amendments, modifications, renewals, extensions or
expansions hereof. Savvis Asset Holdings, Inc. (“Savvis”) shall remain primarily
liable as Tenant hereunder and Savvis Communications Corporation shall remain
the Guarantor hereunder. Any such assignee or sublessee shall conduct a business
in the Premises which is a permitted use pursuant to Section 4 of this Lease
and, in the case of an assignment such assignee is bound by the terms and
conditions of this Lease and assumes all of the obligations and liabilities of
Tenant hereunder thereafter arising. In the case of a sublease, (A) Landlord is
not, and will not become, a party to such sublease, and (B) Landlord’s consent
to such sublease does not create a contractual relationship between Landlord and
such sublessee, nor does it create any liability of Landlord to such sublessee.
Landlord’s consent to any assignment or sublease does not affect the obligations
of Landlord or Tenant under this Lease, and Landlord’s consent to such
assignment or sublease shall not be construed to mean that Landlord has approved
any plans or specifications for renovations to the Premises intended by such
assignee or sublessee and that any such work to the Premises must be conducted
in accordance with the terms of this Lease. The foregoing shall not be construed
as limiting or waiving Landlord’s right, under this Section 15, to consent to an
assignment, transfer, mortgage or other encumbrance of this Lease.

 

(c) If this Lease is or shall be assigned by Landlord to any Lender as
additional security for such mortgage loan, the consent of such Lender (if
required by the terms of the applicable loan documents) shall be required, when
applicable, in the same manner as and in addition to any consents by Landlord
under the terms of this Section 15. Landlord agrees to use diligent and good
faith efforts to obtain consent to any proposed assignment from any such Lender.

 

(d) Notwithstanding the foregoing, so long as Tenant is not in default under
this Lease beyond any applicable notice and cure periods, Tenant shall have the
right, without the consent of Landlord but upon prior written notice to
Landlord, and in accordance with the other provisions of this Section 15 as if
consent were required, to assign this Lease, or sublet the whole or part of the
Premises to: (a) (i) any corporation or entity which controls Savvis in whole or
in part; (ii) any corporation or entity resulting from the merger or
consolidation of Savvis with another corporation or entity or that acquires
substantially all of the assets of Savvis; or (iii) any corporation or entity
controlled in whole or in part by Savvis (each of (i)-(iii) hereinafter called a
“related entity”), provided such transfer must be for a legitimate business
purpose and not for purposes of avoiding the performance of Savvis’ obligations
hereunder or (b) enter into any collocation or similar use agreement (however
denominated). As used in this Section 15; “control” shall mean the power to
direct or cause the direction of the day to day management and policies of such
corporation, whether through the ownership of voting securities, by contract, by
interlocking boards of directors, or otherwise. Notwithstanding the foregoing,
in the event of any assignment, subletting, or other transfer under this Lease,
Savvis shall remain liable for performance and compliance with all of the terms,
conditions and provisions of this Lease, the

 

18



--------------------------------------------------------------------------------

Guaranty shall remain in full force and effect, and Savvis Communications
Corporation shall remain the Guarantor hereunder.

 

(e) If Tenant is a partnership, limited liability company, or other entity, any
transaction or series of transactions resulting in the transfer of control of
Tenant, other than by reason of death, shall be deemed to be a voluntary
assignment of this Lease by Tenant subject to the provisions of this Section 15,
(including all consent requirements). If Tenant is a corporation, any one or
connected series of related stock transactions which would result in direct or
indirect change in the control of Tenant or in the ownership by the stockholders
or an affiliated group of stockholders of fifty-one percent (51%) or more of the
outstanding stock as of the date of the execution and delivery of this Lease
shall be considered a voluntary assignment of this Lease subject to the
provisions of this Section 15 (including all consent requirements).
Notwithstanding the foregoing, this paragraph shall not apply to corporations
the stock of which is traded through an exchange or over the counter.

 

(f) Upon the occurrence of an Event of Default under this Lease, Landlord shall
have the right to collect and enjoy all rents and other sums of money payable
under any sublease, occupancy, or other license agreement of any portion of the
Premises, and Tenant hereby irrevocably and unconditionally assigns such rents
and money to Landlord, which assignment may be exercised upon and after (but not
before) the occurrence of an Event of Default.

 

(g) Intentionally Omitted.

 

16. ALTERATIONS.

 

(a) Tenant may, but is not obligated to, make alterations, changes, additions,
improvements, reconstructions or replacements of any part of the Building
(“alterations”), other than those which would (i) result in a diminution of more
than a de minimis amount in the value of the Building (or any part thereof);
(ii) affect any structural components of the Premises; (iii) cause a reduction
(other than temporary) in the functioning of the Utility Infrastructure,
mechanical, electrical, life safety, elevator, plumbing, HVAC
telecommunications, or other systems of the Premises; or (iv) be visible from
the exterior of the Building (the alterations described in subsections (i) –
(iv) shall be referred to collectively as, the “Restricted Alterations”). Tenant
shall obtain the prior written consent of Landlord to any Restricted Alteration,
which consent shall not be unreasonably withheld, conditioned or delayed by
Landlord.

 

(b) Tenant shall do all such work in a good and workmanlike manner, at its own
cost, and in accordance with Laws and Legal Requirements. Tenant shall
discharge, within sixty (60) days (by payment or by filing the necessary bond,
or otherwise), any mechanics’, materialmen’s or other lien against the Premises
and/or Landlord’s interest therein, arising out of any payment due for any
labor, services, materials, supplies, or equipment furnished to or for Tenant
in, upon, or about the Premises. Notwithstanding the foregoing, all liens filed
by a contractor, subcontractor, materialman or laborer of Landlord shall be the
responsibility of Landlord, and Tenant shall have no responsibility for the
discharge of the same.

 

(c) At Tenant’s sole cost and without liability to Landlord, Landlord agrees to
cooperate with Tenant (including signing applications upon Tenant’s written
request) in obtaining any necessary permits, variances and consents for any
alterations which Tenant is

 

19



--------------------------------------------------------------------------------

permitted to make hereunder; provided none of the foregoing shall, in any
manner, result in a material reduction of access to or ingress to or egress from
the Premises, a diminution in the value of the Premises, a change in zoning
having a material adverse effect on the ability to use the Premises as a data
center by Tenant or otherwise have a material adverse effect on the ability to
use the Premises as a data center by Tenant.

 

(d) Tenant agrees that in connection with any alteration (including any
Restricted Alteration): (i) neither the fair market value of the Premises as a
whole nor any of the Utility Infrastructure or the Critical Fixtures and
Equipment may be materially lessened after the completion of any such
alteration, nor may the structural integrity of the Premises be impaired; (ii)
the alteration and any alteration theretofore made or thereafter to be made
shall not in the aggregate reduce the gross floor area of the Building by more
than ten percent (10%); (iii) all such alterations shall be performed in a good
and workmanlike manner, and shall be expeditiously completed in compliance with
all Legal Requirements; (iv) Tenant shall promptly pay all costs and expenses of
any such alteration (except those subject to good faith challenge); (v) Tenant
shall procure and pay for all permits and licenses required in connection with
any such alteration; and (vi) all alterations shall be made under the
supervision of an architect or engineer and in accordance with plans and
specifications which shall be submitted to Landlord prior to the commencement of
the alterations. Tenant shall reimburse Landlord for all reasonable
out-of-pocket costs incurred by Landlord in connection with the review of any
such plans and specifications, or which Landlord and Tenant agree merits
supervision by Landlord.

 

17. SIGNS.

 

At Tenant’s sole cost, Tenant may install, replace, relocate and maintain and
repair in and on the Building, such signs, awnings, lighting effects and
fixtures as may be used from time to time by Tenant (collectively, “Signs”). At
Tenant’s sole cost and without liability to Landlord, Landlord agrees to
cooperate with Tenant (including signing applications upon Tenant’s written
request) in obtaining any necessary permits, variances and consents for Tenant’s
Signs. All Signs of Tenant shall comply with Laws and Legal Requirements.

 

18. PYLON SIGN.

 

If permitted by Laws and Legal Requirements, Tenant, at its sole cost, may:
install, replace, relocate and maintain its Sign on any pylon sign structure
located on the Premises; and, if no such pylon sign structure shall exist,
construct its own pylon structure and install its Sign thereon. At Tenant’s sole
cost and without liability to Landlord, Landlord agrees to cooperate with Tenant
(including signing applications) in obtaining any necessary permits, variances
and consents for any pylon Sign and/or structure.

 

19. SURRENDER.

 

At the expiration or other termination of this Lease, Tenant shall surrender the
Premises, including without limitation, the Utility Infrastructure and Critical
Fixtures and Equipment, including, without limitation, the Critical Fixtures and
Equipment identified on Schedule 4 hereto, to Landlord in as good order and
condition as they were at the commencement of the Term or may be put in
thereafter in accordance with this Lease and reasonable wear and tear and damage
to the Premises by casualty or condemnation of the Premises excepted. For the
avoidance of doubt, the parties acknowledge and agree that all Utility
Infrastructure and Critical

 

20



--------------------------------------------------------------------------------

Fixtures and Equipment shall remain upon and be surrendered with the Premises as
a part thereof at the termination or other expiration of the Term. All
alterations, except Tenant furniture, trade fixtures, satellite communications
dish and equipment, computer and other similar moveable equipment brought onto
the Premises after the Lease Commencement Date (“trade fixtures”), shall become
the property of Landlord and shall remain upon and be surrendered with the
Premises as a part thereof expiration or other termination of the Term.
Notwithstanding the foregoing, in the event Landlord provides Tenant notice, at
the time Landlord approves a Restricted Alteration, that such alteration will be
subject to removal upon the expiration or other termination of the Term, or,
with respect to any other type of alteration, provides Tenant notice during the
Term, that such alteration will be subject to removal upon the expiration or
other termination of the Term, then Tenant shall remove, at its sole cost and
expense, the applicable alteration(s), as directed by Landlord. At the
expiration or other termination of the Term, Tenant shall additionally remove
its trade fixtures and other personal property, as well as its Signs and
identification marks, from the Premises. Tenant agrees to repair any and all
damage caused by any of its removal work in connection with this Section 19.
Alterations, trade fixtures and personal property of Tenant not so removed at
the end of the Term or within thirty (30) days after the expiration or other
termination of the Term for any reason whatsoever shall become the property of
Landlord, and Landlord may thereafter cause such alterations and other property
to be removed from the Premises. The reasonable cost of removing and disposing
of any and all such alterations and property and repairing any damage to any of
the Premises caused by such removal shall be borne by Tenant. Landlord shall not
in any manner or to any extent be obligated to reimburse Tenant for any
alterations or other property which becomes the property of Landlord as a result
of such expiration or other termination. The provisions of this Section 19 shall
survive the expiration or other termination of this Lease.

 

At any time during the Term, Tenant may remove the trade fixtures as well as its
Signs and identification marks, from the Premises. Tenant agrees to repair any
and all damage caused by such removal and restore the affected area of the
Premises to the condition existing immediately prior to such removal.

 

20. SUBORDINATION OF LEASE.

 

(a) This Lease shall be subject and subordinate to any Mortgage and to all
advances made upon the security thereof, provided that Lender shall execute and
deliver to Tenant an agreement substantially in the form attached as Exhibit D
hereto (“SNDA Agreement”), providing that Lender recognizes this Lease and
agrees to not disturb Tenant’s possession of the Premises in the event of
foreclosure if Tenant is not then in default hereunder beyond any applicable
cure period. Tenant agrees, upon receipt of an SNDA Agreement, to execute such
SNDA Agreement and such further reasonable instrument(s) as may be necessary to
so subordinate this Lease. The term “Mortgage” shall include any mortgages,
deeds of trust or any other similar hypothecations on the Premises securing a
Lender’s Loan, regardless of whether or not such Mortgage is recorded. For the
avoidance of doubt, the parties acknowledge and agree that the term “Lender”
shall refer to any current Lender and future Lender, and the term “Loan” shall
refer to any current Loan and future Loan.

 

(b) Provided that Lender has entered into an SNDA Agreement, Tenant agrees to
attorn, from time to time, to Lender, and to any purchaser of the Premises, for
the remainder of the Term, provided that Lender or such purchaser shall then be
entitled to possession of the Premises, subject to the provisions of this Lease.
This subsection shall inure to the benefit of

 

21



--------------------------------------------------------------------------------

Lender or such purchaser, shall apply notwithstanding that, as a matter of Law,
this Lease may terminate upon the foreclosure of the Mortgage (in which event
the parties shall execute a new lease for the remainder of the Term containing
the provisions of this Lease), shall be self-operative upon any such demand, and
no further instrument shall be required to give effect to said provisions. Each
such party shall however, upon demand of the other, execute instruments in
confirmation of the foregoing provisions reasonably satisfactory to the
requesting party acknowledging such subordination, non-disturbance and
attornment and setting forth the terms and conditions hereof.

 

(c) Tenant hereby consents to any collateral assignment of this Lease by
Landlord to or for the benefit of any Lender. Without limitation of the
preceding sentence, Tenant hereby specifically consents to any Assignment of
Lease and Rents executed by Landlord to and for the benefit of the Lender named
herein.

 

21. LANDLORD DEFAULT.

 

Without limiting Tenant’s rights set forth elsewhere in this Lease, if Landlord
shall fail to fulfill any covenant or provision of this Lease on its part to be
performed and shall fail to remedy such failure within thirty (30) days after
Tenant shall have given Landlord written notice of such failure (or, if such
failure cannot reasonably be cured within such thirty (30)-day period, Landlord
shall be permitted such longer period of time (not to exceed an additional
ninety (90) days) as is reasonably necessary provided that Landlord shall have
commenced a cure within such 30-day period and continues thereafter to
diligently pursue such cure), then the same shall be an event of default and
Landlord shall indemnify Tenant for all costs and expenses incurred to remedy
such default. Tenant shall have all rights, powers and remedies available at law
or equity, recognizing, however, that it is the parties’ intention and agreement
that the covenants of Tenant hereunder (including those to pay Rent) are
independent covenants.

 

22. UTILITIES.

 

Tenant agrees to timely pay for all utilities consumed by it in the Premises,
prior to delinquency.

 

23. TENANT DEFAULT.

 

(a) Any of the following occurrences or acts shall constitute an “Event of
Default” (herein so called) under this Lease: if (i) Tenant shall fail to pay
any scheduled installment of Fixed Rent or Additional Rent when due and such
failure shall continue uncured for a period of ten (10) days after Landlord
notifies Tenant in writing of such failure (each an “Installment Default
Notice”); or if, within a twelve (12) month period following delivery of not
less than two (2) Installment Default Notices by Landlord, Tenant shall fail to
pay any scheduled installment of Fixed Rent or Additional Rent when due and such
failure shall continue uncured for a period of five (5) days or (ii) Tenant
shall default in the payment when due of any installment of Additional Rent
payable hereunder and such default shall continue for ten (10) days after notice
of such default is sent to Tenant by Landlord (or Lender); or (iii) the failure
by Tenant to maintain insurance as required under this Lease; or (iv) Tenant
shall default in fulfilling any of the other covenants, agreements or
obligations of this Lease, and such default shall continue for more than thirty
(30) days after written notice thereof from Landlord (or Lender) specifying such
default, provided, that if Tenant has commenced to cure a default described in
subparagraph (iv)

 

22



--------------------------------------------------------------------------------

above within said thirty (30) days, and thereafter is in good faith diligently
prosecuting same to completion and such default is of a nature such that it
cannot be cured within such thirty (30) day period, said thirty (30) day period
shall be extended, for a reasonable time (not to exceed an additional ninety
(90) days) or, with respect to a breach of Tenant’s obligations under Section 40
of this Part II, such longer period as may reasonably be necessary to cure such
default so long as (A) Tenant delivers to Landlord a certificate of a qualified
environmental remediation specialist that such default could not be cured within
such one hundred eighty (180) days but is curable, and (B) Tenant is in good
faith diligently prosecuting such cure to completion) where, due to the nature
of a default, it is unable to be completely cured within thirty (30) days; or
(v) any execution or attachment shall be issued against Tenant or any of its
property whereby the Premises shall be taken or occupied or attempted to be
taken or occupied by someone other than Tenant, and the same shall not be
bonded, dismissed, or discharged as promptly as possible under the
circumstances; or (vi) Tenant or Guarantor (A) shall make any assignment or
other similar act for the benefit of creditors, (B) shall file a petition or
take any other action seeking relief under any state or federal insolvency or
bankruptcy Laws, or (C) shall have an involuntary petition or any other action
filed against either of them under any state or federal insolvency or bankruptcy
Laws which petition or other action is not vacated or dismissed within sixty
(60) days after the commencement thereof; or (vii) the estate or interest of
Tenant in the Premises shall be levied upon or attached in any proceeding and
such estate or interest is about to be sold or transferred and such process
shall not be vacated or discharged within sixty (60) days after such levy or
attachment; or (viii) the Guarantor’s guaranty of Tenant’s obligations under
this Lease is terminated for any reason, or the Guarantor asserts in any
pleading or judicial or administrative proceeding that such guaranty is void or
unenforceable or that Guarantor is not liable thereunder; or (ix) any material
representation or warranty made by Tenant or Guarantor to Landlord or the Lender
herein or in any document delivered pursuant to this Lease is misleading or
false in material respect when made, or (x) a default beyond applicable notice
and cure periods shall occur in the fulfillment of any of the covenants,
agreements or obligations of the tenant under any of the Related Leases and the
premises demised thereby are then owned by the entity that is Landlord on the
Lease Commencement Date or by one of its Affiliates.

 

(b) If an Event of Default shall have occurred and be continuing, Landlord shall
be entitled to all remedies available at law or in equity. Without limiting the
foregoing, Landlord shall have the right to give Tenant notice of Landlord’s
termination of the Term of this Lease. Upon the giving of such notice, the Term
of this Lease and the estate hereby granted shall expire and terminate on such
date as fully and completely and with the same effect as if such date were the
date herein fixed for the expiration of the Term of this Lease, and all rights
of Tenant hereunder shall expire and terminate, but Tenant shall remain liable
as hereinafter provided.

 

(c) If an Event of Default shall have occurred and be continuing, Landlord shall
have the immediate right, whether or not the Term of this Lease shall have been
terminated pursuant to Section 23(b) of this Part II, to re-enter and repossess
the Premises and the right to remove all persons and property therefrom by
summary proceedings, ejectment, any other legal action or in any lawful manner
Landlord determines to be necessary or desirable. Landlord shall be under no
liability by reason of any such reentry, repossession or removal. No such
re-entry, repossession or removal shall be construed as an election by Landlord
to terminate this Lease unless a notice of such termination is given to Tenant
pursuant to Section 23(b) of this Part II.

 

23



--------------------------------------------------------------------------------

(d) At any time or from time to time after a re-entry, repossession or removal
pursuant to Section 23(c) of this Part II, whether or not the Term of this Lease
shall have been terminated pursuant to Section 23(b) of this Part II, Landlord
may (but, except to the extent expressly required by any applicable Law, shall
be under no obligation to) relet the Premises for the account of Tenant, in the
name of Tenant or Landlord or otherwise, without notice to Tenant, for such term
or terms and on such conditions and for such uses as Landlord, in its absolute
discretion, may determine. Landlord may collect any rents payable by reason of
such reletting. Landlord shall not be liable for any failure to relet the
Premises or for any failure to collect any rent due upon any such reletting,
provided, however, that Landlord agrees to use reasonable efforts to relet the
Premises for such rent and upon such terms as are not unreasonable under the
circumstances, and if the full rental provided herein plus the reasonable costs,
expenses and damages hereafter described shall not be realized by Landlord,
Tenant shall be liable for all damages sustained by Landlord, including, without
limitation, deficiency in base rent and additional rent, reasonable attorney’s
fees, brokerage fees, and the expenses of placing the Premises in rentable
condition.

 

(e) No expiration or termination of the Term of this Lease pursuant to Section
23(b) of this Part II, by operation of law or otherwise, and no re-entry,
repossession or removal pursuant to Section 23(c) of this Part II or otherwise,
and no reletting of the Premises pursuant to Section 23(d) of this Part II or
otherwise, shall relieve Tenant of its liabilities and obligations hereunder,
all of which shall survive such expiration, termination, re-entry, repossession,
removal or reletting.

 

(f) In the event of any expiration or termination of the Term of this Lease or
re-entry or repossession of the Premises or removal of persons or property
therefrom by reason of the occurrence of an Event of Default, Tenant shall pay
to Landlord all Fixed Rent, Additional Rent and other sums required to be paid
by Tenant, in each case together with interest thereon at the Lease Default Rate
from the due date thereof to and including the date of such expiration,
termination, re-entry, repossession or removal; and thereafter, Tenant shall,
until the end of what would have been the Term of this Lease in the absence of
such expiration, termination, re-entry, repossession or removal and whether or
not the Premises shall have been relet, be liable to Landlord for, and shall pay
to Landlord, as liquidated and agreed current damages: (i) all Fixed Rent,
Additional Rent and other sums which would be payable under this Lease by Tenant
in the absence of any such expiration, termination, re-entry, repossession or
removal, less (ii) the net proceeds, if any, of any reletting effected for the
account of Tenant pursuant to Section 23(d) of this Part II, after deducting
from such proceeds all reasonable expenses of Landlord in connection with such
reletting, including, without limitation, all repossession costs, brokerage
commissions, reasonable attorneys’ fees and expenses (including, without
limitation, fees and expenses of appellate proceedings), alteration costs and
expenses of preparation for such reletting. Tenant shall pay such liquidated and
agreed current damages on the dates on which Fixed Rent would be payable under
this Lease in the absence of such expiration, termination, re-entry,
repossession or removal, and Landlord shall be entitled to recover the same from
Tenant on each such date.

 

At any time after any such expiration or termination of the Term of this Lease
or re-entry or repossession of the Premises or removal of persons or property
thereon by reason of the occurrence of an Event of Default, whether or not
Landlord shall have collected any liquidated and agreed current damages pursuant
to Section 23(f) of this Part II, Landlord shall be

 

24



--------------------------------------------------------------------------------

entitled to recover from Tenant, and Tenant shall pay to Landlord on demand, as
and for liquidated and agreed final damages for Tenant’s default and in lieu of
all liquidated and agreed current damages beyond the date of such demand (it
being agreed that it would be impracticable or extremely difficult to fix the
actual damages), an amount equal to the sum of (i) the excess, if any of (A) the
aggregate of all Fixed Rent and Additional Rent which would be payable under
this Lease, in each case from the date of such demand (or, if it be earlier, the
date to which Tenant shall have satisfied in full its obligations under Section
23(f) of this Part II to pay liquidated and agreed current damages) for what
would be the then-unexpired Term of this Lease in the absence of such
expiration, termination, re-entry, repossession or removal, discounted at the
rate equal to the then rate on U.S. Treasury obligations of comparable maturity
to such Term (the “Treasury Rate”), but in no event greater than the non-default
rate of interest for the Loan (such lower rate being referred to as the
“Discount Rate”) over (B) the amount of such rental loss that Tenant proves
could be reasonably avoided by commercially reasonable mitigation efforts by
Landlord, discounted at the Discount Rate for the same period, plus (ii) all
reasonable legal fees and other costs and expenses incurred by Landlord as a
result of Tenant’s default under this Lease. If any Law shall limit the amount
of liquidated final damages to less than the amount above agreed upon, Landlord
shall be entitled to the maximum amount allowable under such Law.

 

(g) Mention in this Lease of any particular remedy shall not preclude Landlord
from any other remedy at law or in equity, including the right of injunction.
Tenant waives any rights of redemption granted by any Laws if Tenant is evicted
or dispossessed, for any cause, or if Landlord obtains possession of the
Premises by reason of the violation by Tenant of any of the terms of this Lease.
In addition, Tenant, on its own behalf and for its legal representatives,
successors and assigns, and on behalf of all persons claiming through or under
this Lease, together with creditors of all classes, and all other persons having
an interest therein, does hereby waive, surrender and give up all right or
privilege which it may or might have by reason of any present or future Law or
decision, to redeem the Premises or have a continuance of this Lease for any
part of the Term hereof after having been dispossessed or ejected therefrom by
process of law or otherwise.

 

(h) In addition to the foregoing remedies set forth in this Section 23 and all
other remedies available at law or in equity, and regardless of whether or not
an Event of Default has occurred under this Lease, if Tenant has failed to
perform any of its duties, obligations, covenants or agreements under this
Lease, Landlord may give notice to Tenant that it has failed to perform any such
duty, obligation, covenant or agreement (herein called a “Notice of Breach”) and
may thereafter pursue any rights or remedies available to it at law or in equity
including, without limitation, filing a suit for damages as a result of such
breach or a suit for specific performance of any such duties, obligations,
covenants or agreements. Any Notice of Breach delivered under this Section 23(h)
or any such rights or remedies pursued by Landlord shall not be deemed to be a
notice of default under any provision of this Section 23 and shall not result,
with or without the passage of time, in an Event of Default existing under this
Lease; provided, that the delivery of any such Notice of Breach shall not limit
Landlord’s right (which right will not be exercised without the consent of
Lender so long as the Premises are subject to a Mortgage which requires Lender’s
consent for the exercise thereof) to subsequently deliver notice (with respect
to the same event or condition which is the subject of such Notice of Breach or
any other event or condition) which will declare or, with the passage of time,
result in an Event of Default hereunder.

 

25



--------------------------------------------------------------------------------

24. LANDLORD ASSIGNMENT OF WARRANTIES.

 

Landlord assigns to Tenant, without recourse or warranty whatsoever, all
warranties, guaranties and indemnities, express or implied, and similar rights
which Landlord may have against any manufacturer, seller, engineer, contractor
or builder with respect to the Premises, including, but not limited to, any
rights and remedies existing under contract or pursuant to the Uniform
Commercial Code (collectively, the “guaranties”). Such assignment shall remain
in effect during the Term. Landlord hereby agrees to execute and deliver at
Tenant’s expense such further documents, including powers of attorney (which
shall contain indemnity agreements from Tenant to Landlord which shall be in
form reasonably satisfactory to Landlord), as Tenant may reasonably request in
order that Tenant may have the full benefit of the assignment of guaranties
effected or intended to be effected by this Article. Upon the occurrence of a
termination of this Lease, the guaranties shall automatically revert to
Landlord.

 

25. RENT PAYMENTS.

 

If Landlord’s interest in this Lease shall pass to another, or if the Fixed Rent
or Additional Rent hereunder shall be assigned, or if a party, other than
Landlord, shall become entitled to collect the Fixed Rent or Additional Rent due
hereunder, then notice thereof shall be given to Tenant and Guarantor by
Landlord in writing, or, if Landlord is an individual and shall have died or
become incapacitated, by Landlord’s legal representative, accompanied by due
proof of the appointment of such legal representative; provided, that if Fixed
Rent is then being paid to Lender, then notwithstanding such notice from
Landlord, Tenant shall continue to pay Fixed Rent to Lender until it receives
contrary notice from Lender. Until such notice and proof shall be received by
Tenant, Tenant may continue to pay the rent due hereunder to the one to whom,
and in the manner in which, the last preceding installment of rent hereunder was
paid, and each such payment shall fully discharge Tenant with respect to such
payment.

 

Tenant shall not be obligated to recognize any agent for the collection of rent
or otherwise authorized to act with respect to the Premises until written notice
of the appointment and the extent of the authority of such agent shall be given
to Tenant by the one appointing such agent.

 

26. HOLDOVER.

 

If Tenant shall hold over after the expiration date of the Term, or if Tenant
shall hold over after the date specified in any termination notice given by
Tenant under Section 13(d) or 14(b) of this Part II, then, in either such event,
Tenant shall be a month-to-month Tenant on the same terms as herein provided,
except that the monthly Fixed Rent will be 1.25 times the average monthly Fixed
Rent payable by Tenant during the Initial Term or, if applicable, during the
Extension Period immediately preceding such holdover period.

 

27. NOTICES.

 

Whenever, pursuant to this Lease, notice or demand shall or may be given to
either of the parties (including Lender) by the other, and whenever either of
the parties shall desire to give to the other any notice or demand with respect
to this Lease or the Premises, each such notice or demand shall be in writing,
and any Laws to the contrary notwithstanding, shall not be effective for any
purpose unless the same shall be given or served as follows: by mailing the same
to the

 

26



--------------------------------------------------------------------------------

other party by registered or certified mail, return receipt requested, or by
delivery by nationally recognized overnight courier service provided a receipt
is required, at its Notice Address set forth in Part I hereof, or at such other
address as either party may from time to time designate by notice given to the
other. The date of receipt of the notice or demand shall be deemed the date of
the service thereof (unless delivery of the notice or demand is refused or
rejected, in which case the date of such refusal or rejection shall be deemed
the date of service thereof).

 

28. INDEMNITY.

 

(a) Tenant covenants and agrees to indemnify Landlord, its agents, employees,
officers, trustees, directors, shareholders, partners or principals and hold
harmless the same from, and defend same against any and all claims, losses,
costs, damages, expenses, or liabilities (collectively, “Claims”), including,
without limitation, reasonable attorneys’ fees and costs of defense, to the
extent arising in connection with (i) any injury or damage to any person or
property occurring on or about the Premises, (ii) any default by Tenant
hereunder, (iii) any Planned Use Violation, or (iv) any negligence or willful
misconduct of Tenant or its subtenants or agents, or the respective servants,
employees, or invitees of any of the foregoing persons or of any other persons
permitted in the Premises by Tenant; excluding, however, in each subparagraph
(i)-(iv) above, any Claims to the extent caused by the negligence or willful
misconduct of Landlord or its servants, employees, contractors or agents or any
breach by Landlord of its obligations under this Lease. This indemnity shall
survive the expiration or earlier termination of this Lease.

 

(b) Landlord covenants and agrees to indemnify and hold harmless Tenant, its
agents, employees, officers, trustees, directors, shareholders, partners or
principals and hold harmless the same from and defend same against any and all
Claims, including, without limitation, reasonable attorneys’ fees and costs to
the extent arising in connection with (i) any breach by Landlord hereunder, or
(ii) any negligence or willful misconduct of Landlord or its agents, or the
respective servants, employees, or invitees of any of the foregoing persons or
of any other persons permitted in the Premises by Landlord; excluding, however,
in each subparagraph (i)-(ii) above, any Claims to the extent caused by the
negligence or willful misconduct of Tenant or its servants, employees,
contractors or agents or any breach by Tenant of its obligations under this
Lease. This indemnity shall survive the expiration or earlier termination of
this Lease.

 

(c) Tenant shall pay to Landlord as Additional Rent and Landlord shall pay to
Tenant, within thirty (30) days after submission by either party to the other of
bills or statements therefor, sums equal to all losses, costs, liabilities,
claims, damages, fines, penalties and expenses referred to in this Section 28.

 

29. TENANT TO COMPLY WITH MATTERS OF RECORD.

 

Tenant agrees to perform all obligations of Landlord and pay all expenses which
Landlord or Tenant may be required to pay in accordance with, and to comply and
cause the Premises to comply in all respects with all of the terms and
conditions of, any reciprocal easement agreement or any other agreement or
document of record now affecting the Premises (including, without limitation,
those matters described on Exhibit B hereto) or hereafter executed with Tenant’s
written consent (herein referred to collectively as the “Matters of Record”)
during the Term.

 

27



--------------------------------------------------------------------------------

30. OBLIGATIONS TO MODIFY EASEMENTS.

 

Landlord agrees, and its Lender, by accepting an assignment of this Lease,
agrees, that if no Event of Default shall have occurred and be continuing, then
upon request by Tenant (and only after all documentation required by Landlord to
consummate the relevant transaction shall have been provided to Landlord), (i)
to enter into or modify with Tenant, at Tenant’s expense, such easements,
covenants, waivers, approvals or restrictions for utilities, parking or other
matters as Tenant may desire for the operation of the Premises (collectively,
“Easements”) or (ii) to dedicate or transfer, at Tenant’s expense, minor
non-essential unimproved portions of the Premises for road, highway or other
public purposes to the extent such dedications or transfers are consistent with
commercially reasonable development of the Premises (the “Dedications”);
provided, that Landlord and Lender shall be obligated to take any such action
only if (a) any such Easements or Dedications do not adversely affect the value
of the Premises (or do not reduce the fair market value of the Premises by an
amount greater than the amount of the consideration being paid to Landlord for
such Easements or Dedications) or unreasonably render the use of the Premises
dependent upon any other property or unreasonably condition the use of the
Premises upon the use of any other property, (b) any such Easements or
Dedications do not materially impair Tenant’s use or operation of the Premises
and is not detrimental in any material respect to the proper conduct of Tenant’s
business on the Premises, (c) Tenant advises Landlord of the amount of the
consideration, if any, being paid for such Easements or Dedications and that
Tenant considers the consideration, if any, being paid for such Easements or
Dedications to be fair and adequate, (d) for so long as this Lease is in effect,
Tenant will perform all obligations, if any, of Landlord under the applicable
instrument and Tenant will remain obligated under this Lease in accordance with
its terms, and (e) Tenant pays all out-of-pocket costs and expenses incurred by
Landlord and Lender, including, without limitation, title bring-down and
insurance costs, in connection with said Easements or Dedications including,
without limitation, reasonable attorneys’ fees, all of which (items (a)—(e)
above) Tenant shall certify to Lender and Landlord in writing (in the form of
Schedule 3 to this Lease) at the time the request is made for such Easements or
Dedications. Tenant’s request shall also include (i) the authorized undertaking
of Tenant and Guarantor, in form and substance reasonably satisfactory to
Landlord, to the effect that Tenant and Guarantor will remain obligated
hereunder and under the Guarantor’s guaranty of this Lease to the same extent as
if such Easements or Dedications had not been made, (ii) confirmation of the
lien priority of the Mortgage and such instruments, certificates, surveys, title
insurance policy endorsements and opinions of counsel reasonably acceptable to
Landlord or its Lender as Landlord or its Lender may reasonably request, and
(iii) a letter from a qualified appraiser reasonably acceptable to Landlord and
Lender addressed to Landlord and its Lender establishing that the requirement of
subpart (a) of the first sentence of this Section 30 has been satisfied, and
that the Easements or Dedications are not estimated to reduce the fair market
value of the Premises by an amount greater than the amount of the consideration
being paid to Landlord therefor.

 

31. TAXES.

 

(a) Subject to the provisions hereof relating to contests, Tenant shall pay and
discharge, before any interest or penalties are due thereon, all of the
following taxes, charges, assessments, levies and other items (collectively,
“tax” or “taxes”), even if unforeseen or extraordinary, which are imposed or
assessed prior to the Lease Commencement Date or on or subsequent to the Lease
Commencement Date during the Term, regardless of whether payment

 

28



--------------------------------------------------------------------------------

thereof is due prior to, during or after the Term: all taxes of every kind and
nature (including, without limitation, real, ad valorem and personal property),
on or with respect to the Premises (including, without limitation, any taxes
assessed against Landlord’s reversionary estate in the Premises or in connection
with the Utility Infrastructure or Critical Fixtures and Equipment), the Fixed
Rent or Additional Rent payable hereunder, this Lease or the leasehold estate
created hereby; all charges and/or assessments for any easement or agreement
maintained for the benefit of the Premises; and all general and special
assessments, levies, water and sewer assessments and other utility charges, use
charges and rents and all other public charges and/or taxes whether of a like or
different nature. Landlord shall promptly deliver to Tenant any bill or invoice
Landlord receives with respect to any tax; provided, that the Landlord’s failure
to deliver any such bill or invoice shall not limit Tenant’s obligation to pay
such tax. Landlord agrees to cooperate with Tenant to enable Tenant to receive
tax bills directly from the respective taxing authorities. Nothing herein shall
obligate Tenant to pay, and the term “taxes” shall exclude (unless the taxes
referred to in clauses (i) and (ii) below are in lieu of or a substitute for any
other tax or assessment upon or with respect to any of the Premises which, if
such other tax or assessment were in effect on the Lease Commencement Date,
would be payable by Tenant hereunder or by Law), federal, state or local (i)
franchise, capital stock or similar taxes, if any, of Landlord, (ii) income,
excess profits or other taxes, if any, of Landlord, determined on the basis of
or measured by Landlord’s net income, (iii) any estate, inheritance, succession,
gift, capital levy or similar taxes of Landlord, (iv) taxes imposed upon
Landlord under Section 59A of the Internal Revenue Code of 1986, as amended, or
any similar state, local, foreign or successor provision, (v) any amounts paid
by Landlord pursuant to the Federal Insurance Contribution Act (commonly
referred to as FICA), the Federal Unemployment Tax Act (commonly referred to as
FUTA), or any analogous state unemployment tax act, or any other payroll related
taxes, including, but not limited to, any required withholdings relating to
wages, (vi) except as otherwise provided in Section 14(d) of this Part II, any
taxes in connection with the transfer or other disposition of any interest,
other than Tenant’s (or any person claiming under Tenant), in the Premises or
this Lease, to any person or entity, including, but not limited to, any
transfer, capital gains, sales, gross receipts, value added, income, stamp, real
property gains or withholding tax, and (vii) any interest, penalties,
professional fees or other charges relating to any item listed in clauses (i)
through (vi) above; provided, further, that Tenant is not responsible for making
any additional payments in excess of amounts which would have otherwise been
due, as tax or otherwise, but for a withholding requirement which relates to the
particular payment and such withholding is in respect to or in lieu of a tax
which Tenant is not obligated to pay; and provided, further, that if at any time
during the Term of this Lease, the method of taxation shall be such that there
shall be assessed, levied, charged or imposed on Landlord a tax upon the value
of the Premises or any present or future improvement or improvements on the
Premises, including any tax which uses rents received from Tenant as a means to
derive value of the property subject to such tax, then all such levies and taxes
or the part thereof so measured or based shall be payable by Tenant, but only to
the extent that such levies or taxes would be payable if the Premises were the
only property of Landlord, and Tenant shall pay and discharge the same as herein
provided. In the event that any assessment against the Premises is payable in
installments, Tenant may pay such assessment in installments; and in such event,
Tenant shall be liable only for those installments which become due and payable
prior to or during the Term, or which are appropriately allocated to the Term
even if due and payable after the Term. Tenant shall deliver, or cause to be
delivered, to Landlord, promptly upon Landlord’s written request, evidence
satisfactory to Landlord that the taxes required to be paid pursuant to this
Section 31 have been so paid and are not then delinquent.

 

29



--------------------------------------------------------------------------------

(b) After prior written notice to Landlord, at Tenant’s sole cost, Tenant may
contest (including seeking an abatement or reduction of) in good faith any taxes
agreed to be paid hereunder; provided, that (i) Tenant first shall satisfy any
Legal Requirements, including, if required, that the taxes be paid in full
before being contested, (ii) no Event of Default has occurred and is continuing,
and (iii) failing to pay such taxes will not subject Landlord or Lender to
criminal penalties or fines or to prosecution for a crime, or result in the
sale, forfeiture or loss of any portion of the Premises, the Fixed Rent or any
Additional Rent. Tenant agrees that each such contest shall be promptly and
diligently prosecuted to a final conclusion, except that Tenant shall have the
right to attempt to settle or compromise such contest through negotiations.
Tenant shall pay and shall indemnify, defend and hold Landlord and Lender and
all other Indemnified Parties harmless against any and all losses, judgments,
decrees and costs (including, without limitation, all reasonable attorneys’ fees
and expenses) in connection with any such contest and shall promptly, after the
final determination of such contest, fully pay and discharge the amounts which
shall be levied, assessed, charged or imposed or be determined to be payable
therein or in connection therewith, together with all penalties, fines,
interest, costs and expenses thereof or in connection therewith, and perform all
acts the performance of which shall be ordered or decreed as a result thereof.
At Tenant’s sole cost, Landlord shall assist Tenant as reasonably necessary with
respect to any such contest, including joining in and signing applications or
pleadings. Any rebate applicable to any portion of the Term shall belong to
Tenant.

 

(c) In the event a refund of Taxes is obtained and actually paid to Landlord,
Landlord shall credit an appropriate portion thereof (after deducting any
unrecouped, out-of-pocket expenses or losses in connection with obtaining such
refund) to the next installment(s) of Fixed Rent. If such refund is received
after the end of the Term and relates to periods during the Term, Landlord shall
remit such refund to Tenant within thirty (30) days after receipt. This
provision shall survive the expiration or other termination of this Lease.

 

32. INSURANCE.

 

(a) Landlord shall maintain, at Tenant’s cost and expense, with all premiums
therefor and deductibles due in connection therewith constituting Additional
Rent, All-Risk insurance for the Premises in an amount equal to no less than one
hundred percent (100%) of the replacement value of the Building, all of Tenant’s
alterations and improvements of which Landlord has notice, and Landlord’s
personal property including its furniture, fixtures and equipment, which shall
also include loss of rent coverage (also known as rental income coverage,
earthquake coverage, flood coverage and shall be subject to commercially
reasonable deductibles, in the event of fire, lightning, windstorm, vandalism,
malicious mischief and all other risks normally covered by “All Risk” policies
carried by landlords of comparable buildings in the vicinity of the Building.
Landlord shall also obtain and keep in full force, at Tenant’s cost and expense,
a policy of commercial general liability in amounts and with deductibles
comparable to the insurance being carried by landlords of other comparable
quality buildings in the vicinity of the Building. Landlord may obtain, but
shall have no obligation to do so, at Landlord’s cost and expense, environmental
insurance sufficient to cover Environmental Claims for pre-existing conditions
in the Premises prior to the Lease Commencement Date.

 

(b) Tenant also shall maintain General Liability coverage (including but not
limited to personal injury, broad form contractual liability, owner’s (i.e.,
Tenant’s) contractors, protective and broad form property damage). The minimum
limits of liability shall be a

 

30



--------------------------------------------------------------------------------

combined single limit with respect to each occurrence of not less than [***].
The policy shall be primary coverage for Tenant and Landlord for any liability
arising out of Tenant’s and Tenant’s employees’ use, occupancy or maintenance of
the Premises and all areas appurtenant thereto. The policy shall contain a
severability of interest clause. Not more frequently than once in any three (3)
year period, if, in the opinion of the insurance consultant retained by
Landlord, at Landlord’s sole cost and expense, the amount of public liability
and property damage insurance coverage at the time is not substantially
equivalent to that customarily carried by landlords of comparable buildings in
the vicinity of the Building, Tenant shall increase the insurance coverage as
reasonably required by Landlord’s insurance consultant; provided however, that
in no event shall any such insurance coverage be increased in excess of that
which is from time to time being required by comparable landlords of comparable
tenants leasing comparable amounts of space in other comparable buildings in the
vicinity of the Building.

 

(c) At all times when any construction is in progress, Tenant shall maintain or
cause to be maintained by its contractors and subcontractors with such companies
reasonably approved by Landlord, builder’s risk insurance, completed value form,
covering all physical loss, in an amount reasonably satisfactory to Landlord.

 

(d) Any insurance maintained by Tenant pursuant to this Section 32 shall name
Landlord as additional insured parties and/or as loss payees, as appropriate.

 

(e) [INTENTIONALLY OMITTED]

 

(f) Tenant may carry such All-Risk Property Insurance on their own personal
property and General Liability insurance by way of a Package and Umbrella
Policy, or any equivalent thereof.

 

(g) Tenant may carry leased General Liability insurance covering the Premises
and other locations of Tenant and/or of Tenant’s affiliates and Tenant may
maintain the required limits in the form of excess and/or umbrella policies,
provided that the other requirements set forth herein have been satisfied.

 

(h) Tenant at its cost shall maintain on all of its personal property in, on, or
about the Premises, an “All Risk” property policy including coverage for
earthquake and sprinkler leakage and containing an agreed amount endorsement in
an amount not less than one hundred percent (100%) of the full replacement cost
valuation.

 

(i) Tenant shall maintain Workers’ Compensation insurance as required by law
[and Employer’s Liability insurance in an amount not less than [***].]

 

(j) All insurance coverage required to be carried hereunder shall be carried
with insurance companies licensed to do business in the state in which the
Premises is located and which have a claims paying ability rating of “A” or
better by S&P and a rating of “A2” or better by Moody’s, and shall require the
insured’s insurance carrier to notify the Landlord and Lender at least thirty
(30) days prior to any cancellation of such insurance. Notwithstanding the
foregoing, Tenant may carry insurance with companies which are affiliated with
Tenant (and do not meet the requirements herein) provided such insurance
provided by such companies shall not exceed the deductible or self insurance
limitations herein.

 

31



--------------------------------------------------------------------------------

The insurance policies shall be in amounts sufficient at all times to satisfy
any coinsurance requirements thereof. If said insurance or part thereof shall
expire, be withdrawn, become void by breach of any condition thereof by Tenant
or become void or unsafe by reason of the failure or impairment of the capital
of any insurer, Tenant shall immediately obtain new or additional insurance
reasonably satisfactory to Landlord and Lender. All insurance required to be
carried by Tenant hereunder shall be primarily in respect of the acts of Tenant
and all liability insurance required to be maintained by Landlord shall be
primary in respect of the acts of Landlord.

 

(k) During such time as (i) the tangible net worth of Guarantor, as determined
in accordance with generally accepted accounting principles consistently
applied, shall be not less than the product of (A) [***] times (B) the CPI
Factor, and (ii) Guarantor’s long-term unsecured debt is rated at least “A-“ by
S&P and “A2 “ by Moody’s, Tenant may self-insure the coverage referred to in
this Section 32, provided that such self insurance program does not violate any
Laws. Tenant shall provide Landlord with annual certificates indicating its
decision to self-insure hereunder.

 

(l) Each insurance policy referred to above to the extent applicable, contains
standard non-contributory mortgagee clauses in favor of Lender and shall provide
that it may not be canceled except after thirty (30) days prior notice to
Landlord.

 

(m) Tenant shall pay all premiums for the insurance required by this Section 32
as they become due, and shall renew or replace each policy, and shall deliver to
Landlord and Lender a certificate or other evidence of the then existing policy
and each renewal or replacement policy, not less than fifteen (15) days prior to
the expiration of such policy (together with a certificate of a responsible
officer of Tenant or Guarantor that the insurance maintained by Tenant with
respect to the Premises is in compliance with the requirements of this Section
32 of Part II of this Lease). In the event of Tenant’s failure to comply with
any of the foregoing requirements, Landlord shall be entitled to procure such
insurance. Any sums so expended by Landlord, together with interest thereon from
the date paid at the Lease Default Rate, shall be Additional Rent and shall be
repaid by Tenant to Landlord, if accompanied by an invoice or other supporting
documentation, within five days of receipt of written demand therefor by
Landlord.

 

33. LANDLORD EXCULPATION.

 

Anything contained herein to the contrary notwithstanding, any claim based upon
liability of Landlord under this Lease shall be enforced only against the
Landlord’s interest in the Premises and shall not be enforced against the
Landlord individually or personally other than with respect to fraud or the
misappropriation of insurance or condemnation proceeds. In no event shall any
partner, shareholder, trustee, manager, member, beneficial owner, officer,
director or other owner or agent of Landlord have any liability under this
Lease.

 

34. LANDLORD’S TITLE.

 

The Premises are demised and let subject to the Permitted Encumbrances without
representation or warranty by Landlord, except as herein expressly provided. The
recital of the Permitted Encumbrances herein shall not be construed as a revival
of any Permitted Encumbrance which has expired.

 

32



--------------------------------------------------------------------------------

35. QUIET ENJOYMENT.

 

Landlord warrants and agrees that Tenant, on paying the Fixed Rent, Additional
Rent and other charges due hereunder and performing all of Tenant’s other
obligations pursuant to this Lease, shall and may peaceably and quietly have,
hold, and enjoy the Premises for the full Term, free from molestation, eviction,
or disturbance by Landlord or by any other person(s) lawfully claiming by,
through or under Landlord, subject, however, to the Permitted Encumbrances. Any
failure by Landlord to comply with the foregoing warranty shall not give Tenant
any right to cancel or terminate this Lease, or to abate, reduce or make
deduction from or offset against any Fixed Rent, Additional Rent or other sum
payable under this Lease, or to fail to perform or observe any other covenant,
agreement or obligation hereunder.

 

36. [INTENTIONALLY OMITTED]

 

37. BROKER.

 

Landlord and Tenant each represent and warrant that it has had no dealings or
conversations with any real estate broker in connection with the negotiation and
execution of this Lease. LANDLORD AND TENANT EACH AGREE TO DEFEND, INDEMNIFY AND
HOLD HARMLESS THE OTHER AGAINST ALL LIABILITIES ARISING FROM ANY CLAIM OF ANY
REAL ESTATE BROKERS, INCLUDING COST OF REASONABLE COUNSEL FEES, RESULTING FROM
THEIR RESPECTIVE ACTS. IN THE EVENT OF ANY BREACH OF LANDLORD’S REPRESENTATIONS
UNDER THIS SECTION 37 OR ANY CLAIM BY TENANT AGAINST LANDLORD FOR ANY INDEMNITY
UNDER THIS SECTION 37, TENANT SHALL HAVE NO RIGHT TO ABATE OR DEFER ANY PAYMENT
OF ANY FIXED RENT, ADDITIONAL RENT AND/OR OTHER AMOUNTS DUE UNDER THIS LEASE, OR
TO EXERCISE ANY RIGHTS OF OFFSET WITH RESPECT THERETO, AND TENANT HEREBY
EXPRESSLY WAIVES ANY SUCH RIGHTS THAT MAY EXIST AT LAW, IN EQUITY OR OTHERWISE.

 

38. TRANSFER OF TITLE.

 

In the event that at any time Landlord shall sell or transfer the Premises,
provided the purchaser or transferee expressly assumes in writing the
obligations of Landlord hereunder, the Landlord named herein shall not be liable
to Tenant for any obligations or liabilities based on or arising out of events
or conditions occurring on or after the date of such sale or transfer.
Furthermore, upon such assumption, Tenant agrees to attorn to any such purchaser
or transferee upon all the terms and conditions of this Lease.

 

39. NO CONTINUOUS OPERATION.

 

Anything in this Lease, express or implied, to the contrary notwithstanding,
Landlord agrees that Tenant shall be under no duty or obligation, either express
or implied, to continuously conduct its business in the Premises at any time
during the Term.

 

33



--------------------------------------------------------------------------------

40. HAZARDOUS MATERIALS.

 

(a) For the purposes hereof, the term “Hazardous Materials” shall include,
without limitation, any material, waste or substance which is (i) included
within the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances,” or “hazardous wastes” in or pursuant to any Laws, or subject to
regulation under any Law; (ii) listed in the United States Department of
Transportation Optional Hazardous Materials Table, 49 C.F.R. Section 172.101, as
enacted as of the date hereof or as hereafter amended, or in the United States
Environmental Protection Agency List of Hazardous Substances and Reportable
Quantities, 40 C.F.R. Part 302, as enacted as of the date hereof or as hereafter
amended; or (iii) explosive, radioactive, asbestos, a polychlorinated biphenyl,
petroleum or a petroleum product or waste oil. The term “Environmental Laws”
shall include all Laws applicable to the Premises pertaining to health,
industrial hygiene, Hazardous Materials or the environment, including, but not
limited to each of the following, as enacted as of the date hereof or as
hereafter amended: the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §9601 et seq.; the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §6901 et seq.; the Toxic Substance Control Act,
15 U.S.C. §2601 et seq.; the Water Pollution Control Act (also known as the
Clean Water Act), 33 U.S.C. §1251 et seq.; the Clean Air Act, 42 U.S.C. §7401 et
seq.; and the Hazardous Materials Transportation Act, 49 U.S.C. §5101 et seq.

 

(b) Landlord represents and warrants to Tenant that, except as disclosed in the
environmental reports listed on Exhibit E hereto, (i) neither the Premises, nor
any portion thereof, has been used, to the best of Landlord’s knowledge, by any
prior owner for the generation, manufacture, storage, handling, transfer,
treatment, recycling, transportation, processing, production, refinement or
disposal (each, a “Regulated Activity”) of any Hazardous Materials (other than
in connection with the operation and maintenance of the Premises and in
compliance with Environmental Laws); and (ii) to the best of Landlord’s
knowledge, there are no Hazardous Materials present on, in or under the Premises
or any portion thereof (other than in connection with the operation and
maintenance of the Premises and in compliance with Environmental Laws). Tenant
covenants that it: (i) will comply, and will cause the Premises to comply, with
all Environmental Laws, (ii) will not use, and shall prohibit the use of the
Premises for Regulated Activities or for the storage, handling or disposal of
Hazardous Materials (other than in connection with the operation and maintenance
of the Premises and in compliance with Environmental Laws), (iii) (A) will not
install or permit the installation on the Premises of any underground storage
tanks or surface impoundments (other than in connection with the operation and
maintenance of the Premises and in compliance with Environmental Laws), and (B)
with respect to any petroleum contamination on the Premises which originates
from a source off the Premises, Tenant shall notify all responsible third
parties and appropriate government agencies (collectively, “Third Parties”) and
shall prosecute the cleanup of the Premises by such Third Parties, including,
without limitation, undertaking legal action, if necessary, to enforce the
cleanup obligations of such Third Parties and, to the extent not done so by such
Third Parties and to the extent technically feasible and commercially
practicable, Tenant shall remediate such petroleum contamination), and (iv)
shall cause any alterations of the Premises to be done in a way which complies
with applicable Environmental Laws, including Environmental Laws relating to
exposure of persons working on or visiting the Premises to Hazardous Materials.
At the expiration or earlier termination of this Lease, Tenant shall surrender
the Premises to Landlord free of Hazardous Materials generated, stored or
disposed of by Tenant during the Term and free of all Environmental Default by
Tenant.

 

34



--------------------------------------------------------------------------------

(c) Notwithstanding any termination of this Lease, Tenant shall indemnify and
hold Landlord, its employees and agents harmless from and against any damage,
injury, loss, liability, charge, demand or claim based on or arising out of the
presence or removal of, or failure to remove, Hazardous Materials generated,
used, released, stored or disposed of by Tenant or any Tenant invitee (other
than Landlord or Landlord’s agents, contractors, employees or agents) in or
about the Premises or otherwise during the Term (unless caused by Landlord or a
Landlord Party). In addition, Tenant shall give Landlord immediate verbal and
follow-up written notice of any actual or threatened Environmental Default of
which Tenant has, or reasonably should have, knowledge, which Environmental
Default Tenant shall cure in accordance with all Environmental Laws and to the
reasonable satisfaction of Landlord and (unless Environmental Laws or a
governmental authority require otherwise) only after Tenant has obtained
Landlord’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed. An “Environmental Default” means any of the following,
to the extent occurring during the Term, by Tenant or any Tenant invitee (other
than Landlord or Landlord’s agents, contractors, employees or agents): a
violation of an Environmental Law; a release, spill or discharge of a Hazardous
Material on or from the Premises (or any part thereof); an environmental
condition requiring for which a responsive action is required by a governmental
authority or under Environmental Law; or an emergency environmental condition.
Upon any Environmental Default, in addition to all other rights available to
Landlord under this Lease, at law or in equity, Landlord shall have the right
but not the obligation to immediately enter the Premises, to supervise and
approve any actions taken by Tenant to address the Environmental Default, and,
if Tenant fails to promptly address same to Landlord’s reasonable satisfaction,
to perform, at Tenant’s sole cost and expense, any lawful action necessary to
address same. If any lender or governmental agency shall require testing to
ascertain whether an Environmental Default is pending or threatened, and
Landlord determines that Tenant has committed an Environmental Default relating
to such conjectured pending or threatened Environmental Default that continues,
then Tenant shall pay the reasonable costs therefore as Additional Rent.

 

(d) To the extent that Tenant or Landlord has knowledge thereof, they shall
promptly provide notice to the other party hereto of any of the following
matters which are not specified in the Environmental Reports described on
Exhibit E hereto:

 

(i) any proceeding or investigation commenced or threatened by any governmental
authority with respect to the presence of any Hazardous Material affecting the
Premises;

 

(ii) any proceeding or investigation commenced or threatened by any governmental
authority, against Tenant or Landlord, with respect to the presence, suspected
presence, release or threatened release of Hazardous Materials from any property
owned by Landlord;

 

(iii) all written notices of any pending or threatened investigation or claims
made or any lawsuit or other legal action or proceeding brought by any person
against (A) Tenant or Landlord or the Premises, or (B) any other party occupying
the Premises or any portion thereof, in any such case relating to any loss or
injury allegedly resulting from any Hazardous Material or relating to any
violation or alleged violation of Environmental Laws;

 

(iv) the discovery of any occurrence or condition on the Premises, of which
Tenant or Landlord as applicable, becomes aware and which is not corrected
within ten (10)

 

35



--------------------------------------------------------------------------------

days, or written notice received by Tenant of an occurrence or condition on any
real property adjoining or in the vicinity of the Premises, which reasonably
could be expected to lead to the Premises or any portion thereof being in
violation of any Environmental Laws or subject to any restriction on ownership,
occupancy, transferability or use under any Environmental Laws or which might
subject Tenant, Landlord or Lender to any Environmental Claim. “Environmental
Claim” means any claim, action, investigation or written notice by any person
alleging potential liability (including, without limitation, potential liability
for investigatory costs, cleanup costs, governmental response costs, natural
resource damages, property damages, personal injuries or penalties) arising out
of, based on or resulting from (A) the presence, or release into the
environment, of any Hazardous Materials at the Premises, or (B) circumstances
forming the basis of any violation, or alleged violation, of any Environmental
Law; and

 

(v) the commencement and completion of any Remedial Work.

 

(e) Landlord shall indemnify and hold Tenant, its employees and agents harmless
from and against any Environmental Claim based on or arising out of the presence
or removal of, or failure to remove Hazardous Materials generated, used,
released, stored or disposed of in or about the Premises prior to the Lease
Commencement Date or otherwise prior to the Lease Commencement Date, unless such
damage, injury, loss, liability, charge, demand or claim suffered by Tenant is
covered by any environmental or pollution control insurance carried by Landlord
in connection with Section 32(a) above. In the event Tenant shall make a demand
upon Landlord’s carrier of the aforesaid insurance (the “Carrier”) and the
Carrier shall deny such claim, Tenant shall commence and diligently prosecute a
lawsuit in the appropriate court to enforce such claim. In the event such court
does not enter a judgment awarding Tenant the amounts due under such policy,
provided Tenant diligently prosecuted the applicable suit as required above,
Tenant may seek recovery from Landlord pursuant to Landlord’s indemnity
obligations under this Section 40(e). In such a case, at Landlord’s request,
Tenant shall assign all of its rights of, in, to, and in connection with said
claim and shall provide reasonable cooperation to Landlord in connection with
any procecution of such claim.

 

(f) Upon Landlord’s reasonable request, at any time after the occurrence and
during the continuation of an Event of Default hereunder or at such other time
as Landlord has reasonable grounds to believe that Hazardous Materials (except
to the extent those substances are permitted to be used by Tenant under Section
40(b) of this Part II are or have been released, stored or disposed of on or
around the Premises or that the Premises may be in violation of Environmental
Laws, Tenant shall provide, at Tenant’s sole cost and expense, an inspection or
audit of the Premises prepared by a hydrogeologist or environmental engineer or
other appropriate consultant approved by Landlord and Lender indicating the
presence or absence of the reasonably suspected Hazardous Materials on the
Premises the presence or absence of friable asbestos or substances containing
asbestos on the Premises, as the case may be. If Tenant fails to provide such
inspection or audit within thirty (30) days after such request, Landlord may
order the same, and Tenant hereby grants to Landlord and Lender and their
respective employees, contractors and agents access to the Premises upon
reasonable notice and a license to undertake such inspection or audit. The cost
of such inspection or audit, together with interest thereon at the Lease Default
Rate from the date Tenant is provided with written confirmation of costs
incurred by Landlord until actually paid by Tenant, shall be immediately paid by
Tenant on demand.

 

36



--------------------------------------------------------------------------------

(g) Without limiting the foregoing, where recommended by any environmental
assessment prepared for the Premises conducted after the date hereof and not
relating to a conditioned existing at the date hereof, Tenant shall establish
and comply with an operations and maintenance program relative to the Premises,
in form and substance reasonably acceptable to Landlord, prepared by an
environmental consultant reasonably acceptable to Landlord, which program shall
address any Hazardous Materials (including, without limitation, asbestos
containing material or lead based paint) that may now or in the future be
detected on the Premises. Without limiting the generality of the preceding
sentence, Landlord may reasonably require (i) periodic notices or reports to
Landlord and Lender in form, substance and at such intervals as Landlord may
reasonably specify to address matters raised in any such applicable
environmental assessments, (ii) an amendment to such operations and maintenance
program to address changing circumstances, laws or other matters, (iii) at
Tenant’s sole cost and expense, supplemental examination of the Premises by
consultants reasonably acceptable to Landlord to address matters raised in any
such applicable environmental assessments, (iv) access to the Premises upon
reasonable notice, by Landlord or Lender, and their respective agents or
servicer, to review and assess the environmental condition of the Premises and
Tenant’s compliance with any operations and maintenance program, and (v)
variation of the operation and maintenance program in response to the reports
provided by any such consultants.

 

(h) The indemnity obligations and the rights and remedies of the parties under
this Section 40 shall survive the termination of this Lease.

 

41. WAIVER OF LANDLORD’S LIEN.

 

Landlord hereby waives any right to distrain trade fixtures, inventory and other
personal property of Tenant and any landlord’s lien or similar lien upon trade
fixtures, inventory and any other personal property of Tenant regardless of
whether such lien is created or otherwise. At the request of Tenant, Landlord
shall execute a waiver of any landlord’s or similar lien for the benefit of any
holder of a security interest in or lessor of any trade fixtures, inventory or
any other personal property of Tenant. Landlord agrees to acknowledge (in a
written form reasonably satisfactory to Tenant) to such persons and entities at
such times and for such purposes as Tenant may reasonably request that trade
fixtures owned by Tenant are Tenant’s property and not part of the Building
(regardless of whether or to what extent trade fixtures and/or other personal
property are affixed to the Building) or otherwise subject to the terms of this
Lease.

 

42. ESTOPPEL CERTIFICATE.

 

Landlord and Tenant agree to deliver to each other, from time to time as
reasonably requested in writing, and within a reasonable period of time after
receipt of such request, an estoppel certificate, addressed to such persons as
the requesting party may reasonably request, certifying that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the Lease is in full force and effect as modified and stating the
modifications), the dates to which any Fixed Rent due hereunder has been paid in
advance, if any, and that to the knowledge of the signer of such certificate, no
default hereunder by either Landlord or Tenant exists hereunder (or specifying
each such default to which this signer may have knowledge), together with such
other information as Landlord or Tenant may reasonably require with respect to
the status of this Lease and Tenant’s use and occupancy of the Premises.

 

37



--------------------------------------------------------------------------------

43. NOTICE OF LEASE.

 

Upon the request of either party hereto, Landlord and Tenant agree to execute a
short form Notice of Lease or Memorandum of Lease in recordable form, setting
forth information regarding this Lease, including, without limitation, if
available, the dates of commencement and expiration of the Term.

 

44. MISCELLANEOUS.

 

(a) This Lease shall be governed and construed in accordance with the Laws of
the state in which the Premises is located.

 

(b) The headings of the Sections of Part I and Part II, are for convenient
reference only, and are not to be construed as part of this Lease.

 

(c) The language of this Lease shall be construed according to its plain
meaning, and not strictly for or against Landlord or Tenant; and the
construction of this Lease and of any of its provisions shall be unaffected by
any argument or claim that this Lease has been prepared, wholly or in
substantial part, by or on behalf of Tenant or Landlord.

 

(d) Landlord and Tenant each warrant and represent to the other, that each has
full right to enter into this Lease and that there are no impediments,
contractual or otherwise, to full performance hereunder.

 

(e) This Lease shall be binding upon the parties hereto and shall inure to the
benefit of and be binding upon the heirs, executors, administrators, successors
and assigns of Landlord and the successors and assigns of Tenant.

 

(f) In the event of any suit, action, or other proceeding at law or in equity,
by either party hereto against the other, by reason of any matter arising out of
this Lease, the prevailing party shall recover, not only its legal costs, but
also reasonable attorneys’ fees (to be fixed by the Court) for the maintenance
or defense of said suit, action or other proceeding, as the case may be.

 

(g) A waiver by either party of any breach(es) by the other of any one or more
of the covenants, agreements, or conditions of this Lease, shall not bar the
enforcement of any rights or remedies for any subsequent breach of any of the
same or other covenants, agreements, or conditions.

 

(h) This Lease and the referenced schedules and exhibits set forth the entire
agreement between the parties hereto and may not be amended, changed or
terminated orally or by any agreement unless such agreement shall be in writing
and signed by Tenant and Landlord and approved in writing by the Lender.
Landlord and Tenant further agree that this Lease shall not be amended and no
amendment shall be effective unless in writing signed by both parties thereto.

 

(i) If any provision of this Lease or the application thereof to any persons or
circumstances shall to any extent be invalid or unenforceable, the remainder of
this Lease or the application of such provision to persons or circumstances
other than those to which it is held

 

38



--------------------------------------------------------------------------------

invalid or unenforceable shall not be affected thereby, and each provision of
this Lease shall be valid and enforceable to the fullest extent permitted by
Law.

 

(j) The submission of this Lease for examination does not constitute a
reservation of or agreement to lease the Premises; and this Lease shall become
effective and binding only upon proper execution and unconditional delivery
thereof by Landlord and Tenant.

 

(k) When the context in which words are used in this Lease indicates that such
is the intent, words in the singular number shall include the plural and vice
versa, and words in the masculine gender shall include the feminine and neuter
genders and vice versa. Further, references to “person” or “persons” in this
Lease shall mean and include any natural person and any corporation,
partnership, joint venture, limited liability company, trust or other entity
whatsoever.

 

(l) All references to “business days” contained herein are references to normal
working business days, i.e., Monday through Friday of each calendar week,
exclusive of federal and national bank holidays.

 

(m) Time is of the essence in the payment and performance of the obligations of
Tenant under this Lease.

 

(n) In the event that the Landlord hereunder consists of more than one (1)
person, then all obligations of the Landlord hereunder shall be joint and
several obligations of all persons named as Landlord herein. If any such person
directly or indirectly transfers its interest in the Premises, whether by
conveyance of its interest in the Premises, merger or consolidation or by the
transfer of the ownership interest in such Person, such transferee and its
successors and assigns shall be bound by this subparagraph (n). All persons
named as Landlord herein shall collectively designate a single person (the
“Designated Person”) to be the person entitled to give notices, waivers and
consents hereunder. Landlord agrees that Tenant may rely on a waiver, consent or
notice given by such Designated Person as binding on all other persons named as
Landlord herein; provided, that any amendment, change or termination of this
Lease which is permitted under Section 44(h) of this Part II must be signed by
all persons named as Landlord. The Designated Person shall be the only person
entitled to give notices hereunder by the Landlord, and Tenant may disregard all
communications from any other person named as Landlord herein, except as
provided in the immediately following sentence. The identity of the Designated
Person may be changed from time to time by ten (10) business days’ advance
written notice to the Tenant signed by either the Designated Person or by all
persons named as Landlord herein.

 

(o) Tenant will furnish to Landlord on June 1 and December 31 of each calendar
year during the Term, copies of all financial statements relating to the
Premises or Tenant’s operations at the Premises (whether or not otherwise
publicly disclosed) prepared in the ordinary course of its business. Landlord
hereby agrees to maintain such financial information as proprietary and
confidential and agrees not to disclose any such information to any third party
other than any Lender, or prospective purchaser of the Premises, or to
Landlord’s attorneys, accountants, and similar business advisor(s); provided,
however, any such disclosure of financial information to any of the foregoing
parties may only be made subject to disclosure restrictions that are at least as
restrictive as the provisions set forth in this Section 44.

 

39



--------------------------------------------------------------------------------

45. RESTRICTIONS ON SALE TO TENANT COMPETITORS.

 

Notwithstanding the foregoing provisions of this Lease, so long as no Event of
Default has occurred, Savvis Asset Holdings, Inc. or one of its Affiliates is
the Tenant hereunder, no default has occurred in connection with the Corporate
Guaranty (defined in Schedule 3 attached hereto) and the Corporate Guaranty
remains in full force and effect, Landlord shall in no event sell or transfer
the Premises to a “Savvis Competitor”, without Tenant’s prior written consent.
As used herein, “Savvis Competitor” shall mean and refer to any one of the five
(5) entities listed on Exhibit F hereto, provided Savvis Asset Holdings, Inc. or
one of its Affiliates may, in good faith but in its sole discretion, change any
one or all of the entities so listed, by delivering written notice of such
change to Landlord on June 1st and/or Decemver 31st of any calendar year so long
as such subsequently listed entity is in good faith (but Savvis’ sole
discretion) considered a competitor and is neither principally engaged in the
real estate acquisition, disposition, leasing, or development business nor in
the business of financing or investing in such real estate companies. In
addition, Landlord will deliver to Tenant a copy of any initial marketing
materials circulated by Landlord to the market at-large in connection with any
proposed sale of the Premises.

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
Date of Lease above written.

 

[SIGNATURE PAGES FOLLOW.]

 

40



--------------------------------------------------------------------------------

 

LANDLORD’S SIGNATURE PAGE

 

Attached to and made a part of Lease dated as of March 5, 2004.

 

MEERKAT SC5 LLC, a Delaware limited liability company

By:

 

MEERKAT VENTURES LLC, Manager

   

By:

 

MEERKAT INTERESTS LLC, Manager

       

By:

               

Lammot J. du Pont, Managing Member

       

By:

 

/s/ Hossein Fateh

           

Hossein Fateh, Managing Member

   

By:

 

MEERKAT EQUITY LLC,

Manager

       

By:

 

MEERKAT MEMBERS LLC,

Manager

           

By:

                   

Lammot J. du Pont, Managing Member

           

By:

 

/s/ Hossein Fateh

               

Hossein Fateh, Managing Member

 

41



--------------------------------------------------------------------------------

 

TENANT’S SIGNATURE PAGE

 

Attached to and made a part of Lease dated as of March 5, 2004.

 

/s/ Grier Raclin

By:

 

Grier Raclin

Its:

 

Chief Legal Officer & Corporate Secretary

 

42



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

STIPULATED LOSS VALUES

 

[This shall be a schedule of partially amortizing values satisfactory to the
Landlord and Lender which shall begin at, but not exceed, 100% of the purchase
price paid by Landlord for the Premises or, if greater, the original Loan
amount.]

 

S1-1



--------------------------------------------------------------------------------

 

SCHEDULE 2

 

FIXED RENT AMOUNTS

 

SUBPART A

 

[Rent Chart Calculations Subject To Confirmation By Landlord]

 

Lease Year

--------------------------------------------------------------------------------

  

Rate Per

Rentable

Square Foot

--------------------------------------------------------------------------------

 

Fixed Rent

Per

Annum

--------------------------------------------------------------------------------

 

Fixed Rent

Per

Month

--------------------------------------------------------------------------------

1

   $[***]   $[***]   $[***]

2

   $[***]   $[***]   $[***]

3

   $[***]   $[***]   $[***]

4

   $[***]   $[***]   $[***]

5

   $[***]   $[***]   $[***]

6

   $[***]   $[***]   $[***]

7

   $[***]   $[***]   $[***]

8

   $[***]   $[***]   $[***]

9

   $[***]   $[***]   $[***]

10

   $[***]   $[***]   $[***]

11

   $[***]   $[***]   $[***]

12

   $[***]   $[***]   $[***]

13

   $[***]   $[***]   $[***]

14

   $[***]   $[***]   $[***]

15

   $[***]   $[***]   $[***]

 

SUBPART B

 

During the Initial Term, Fixed Rent shall be paid in the amounts hereinafter set
forth in Subpart A of this Schedule 2 with respect to the Initial Term. During
any fixed rate Extension Period described in Section 12 of Part I of this Lease,
Fixed Rent shall be paid at the Fair Market Rental Value with respect to such
fixed rate Extension Periods. Notwithstanding the provisions below, in no event
shall the annual Fair Market Rental Value for the first year of the first
Extension Period be less than [***] of the annual Fixed Rent for the last year
of the Initial Term and the Fair Market Rental Value shall increase by no less
than [***] annually each year of any Extension Period.

 

During any Extension Period, Fixed Rent shall be paid in an amount equal to
[***] of the Fair Market Rental Value of the Premises for such Extension Period
as determined by a Appraiser as hereinafter set forth in this Schedule 2;
provided, that during the first [***] years of the first Extension Period, Fixed
Rent shall be equal to [***] of the Fair Market Rental Value as so determined.
In the event Tenant exercises

 

S2-1



--------------------------------------------------------------------------------

a Renewal Option to extend this Lease for an Extension Period, then Landlord and
Tenant shall attempt in good faith for a period of ten (10) days to agree upon a
single Appraiser; and if Landlord and Tenant are so able to agree, the
determination by such single Appraiser of a Fair Market Rental Value for the
Premises for such Extension Period shall be final and binding on the parties. If
Landlord and Tenant are unable to agree upon a single Appraiser within the
above-stated ten (10) day period, then the following procedures shall apply:

 

(a) Within seven (7) days after the conclusion of the ten (10) day period, each
party shall submit to the other party an independent third-party Appraiser who
must satisfy the qualifications for an Appraiser in the Lease, and neither of
whom (i) may be a present or former employee or business associate (or a
relative of any such employee or business associate) of either Landlord or
Tenant, or (ii) shall have any other financial or economic interest in, or
relationship with, Landlord or Tenant.

 

(b) The two Appraisers so selected shall promptly proceed to determine the Fair
Market Rental Value of the Premises (considering the other terms of this Lease)
for such Extension Period; and if the two Appraisers agree on such Fair Market
Rental Value, their determination shall be final and binding on all parties. If
the two appraisers so selected are unable to agree on the Fair Market Rental
Value but the appraisals are no more than ten percent (10%) apart, computed from
the base of the higher appraisal, the two appraisals shall be averaged and the
average shall constitute the Fair Market Rental Value of the Premises for such
Extension Period. If the appraisals differ by more than ten percent (10%), such
two Appraisers shall select a third Appraiser (who must satisfy the
qualifications for an Appraiser in the Lease); and if the two Appraisers are
unable to agree upon a third Appraiser within fifteen (15) days, then they shall
in lieu thereof each select the names of two willing persons qualified to be
Appraisers hereunder and from the four persons so named, one name shall be drawn
by lot by a representative of Landlord in the presence of a representative of
Tenant, and the person whose name is so drawn shall be the third Appraiser. If
either of the first two Appraisers fails to select the names of two willing,
qualified Appraisers and to cooperate with the other Appraiser so that a third
Appraiser can be selected by lot, the third Appraiser shall be selected by lot
from the two Appraisers which were selected by the other Appraiser for the
drawing. Any vacancy in the office of the first two Appraisers shall be filled
by the party who initially selected that Appraiser, and if the appropriate party
fails to fill any vacancy within fifteen (15) days after such vacancy occurs,
then such vacancy shall be filled by the other party. Any vacancy in the office
of the third Appraiser shall be filled by the first two Appraisers in the manner
specified above for the selection of a third Appraiser. The third Appraiser
shall, within fifteen (15) days after having been selected, render his or her
opinion of which of the amounts proposed by the original two Appraisers most
closely represents the actual Fair Market Rental Value of the Premises for such
Extension Period, and the amount so selected by the third Appraiser shall be the
Fair Market Rental Value of the Premises for such Extension Period. The fees of
such Appraisers shall be paid by Tenant.

 

S2-2



--------------------------------------------------------------------------------

 

SCHEDULE 3

 

CERTIFICATE AND AGREEMENT

REGARDING MATTERS OF RECORD

 

THIS Certificate and Agreement Regarding Matters of Record (this “Certificate”)
is delivered by Savvis Asset Holdings, Inc., a Delaware corporation (“Tenant”),
pursuant to Section 30 of Part II of that certain Lease dated as of
                    , 2004, by and between MEERKAT SC5 LLC, as Landlord (herein
so called), and Tenant (the “Lease”).

 

Tenant has prepared or had prepared a [description of instrument], a copy of
which is attached hereto (the “Instrument”), to be filed of record with respect
to the Premises (as defined in the Lease) and has requested, and does hereby
request, that Landlord and Lender (as defined in the Lease) consent to, execute,
acknowledge and deliver the Instrument which will be filed of record by Tenant,
and that Lender subordinate its Mortgage (as defined in the Lease) and other
loan documents to the Instrument or, in connection with any Dedications (as
defined in the Lease), that Lender release its Mortgage with respect to the
portion of the Premises that is the subject of such Dedication. In order to
induce Landlord and Lender to take such actions, and with the understanding that
Landlord and Lender will rely on the matters set forth herein, Tenant does
hereby represent, warrant and certify to, and agree with for the benefit of
Landlord and Lender as follows:

 

1. Tenant hereby consents to the Instrument, and agrees that the Instrument
shall constitute “Matters of Record” as defined in Section 29 of Part II of the
Lease.

 

2. Tenant hereby represents, warrants and certifies to Landlord and Lender that:

 

(a) A true, correct and complete copy of the Instrument is attached to this
Certificate;

 

(b) The Instrument is not detrimental in any material respect to the proper
conduct of Tenant’s business on the Premises;

 

(c) The Instrument does not adversely affect the value of the Premises (or does
not reduce the fair market value of the Premises by an amount greater than the
amount of the consideration being paid to Landlord for such Instrument) or
unreasonably render the use of the Premises dependent upon any other property or
unreasonably condition the use of the Premises upon the use of any other
property; and

 

(d) The Instrument does not materially impair Tenant’s use or operation of the
Premises.

 

3. Tenant agrees that for so long as the Lease is in effect, it will perform all
obligations, if any, of Landlord under or pursuant to the Instrument and will
remain obligated under the Lease in accordance with its terms.

 

4. Attached hereto is a true, correct and complete copy of an updated ALTA
survey of the Premises prepared by [name of surveyor] which shows the location
on the Premises of all grants, releases, easements and other rights or
encumbrances arising pursuant to the Instrument, or which otherwise indicates
the effect of the Instrument on the Premises.

 

S3-1



--------------------------------------------------------------------------------

5. Attached hereto are true, correct and complete copies of certificates or
agreements by [name of other property owners or governmental authorities
required to approve the matters affected by the Instrument] necessary or
appropriate to consent to, create or implement the matters contained in the
Instrument.

 

6. Attached hereto is the commitment of [name of title insurer] to issue an
endorsement to the loan policy of title insurance delivered to Lender with
respect to the Premises indicating that after filing the Instrument, [the
Mortgage will remain a first lien on the Premises][OR, WITH RESPECT TO A
DEDICATION: the Mortgage will remain a first lien on the portion of the Premises
remaining after the Dedication] subject only to the exceptions which were
contained in such policy of title insurance and the Instrument.

 

7. Tenant agrees that all of its obligations under the Lease shall continue
notwithstanding the execution, acknowledgment, delivery and filing of the
Instrument.

 

8. Tenant agrees to immediately notify Landlord and Lender in writing in the
event of any changes to any of the matters set forth in this Certificate.

 

9. Tenant will promptly pay all out-of-pocket costs and expenses incurred by
Landlord and Lender in connection with said Instrument including, without
limitation, reasonable attorneys’ fees.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]

 

S3-2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate effective as
of             ,         .

 

Savvis Asset Holdings, Inc., a Delaware corporation By:    

Its:

   

 

[Acknowledgment Form to be modified as necessary to comply

with the laws of the state in which the Premises are located]

 

STATE OF             §

                                §

COUNTY OF         §

 

Before me, on the          day of             , 2004, personally appeared
                    ,                      of                     , a
                    , and acknowledged that he executed the above instrument as
his free act and deed and on behalf of said                     .

 

     

Notary Public

(Print Name:)  

   

 

My Commission Expires:            

 

S3-3



--------------------------------------------------------------------------------

 

GUARANTOR’S CONSENT

 

This Guarantor’s Consent (this “Consent”) is a part of the foregoing Certificate
and Agreement Regarding Matters of Record. The undersigned hereby executes and
delivers this Consent to indicate and evidence the following:

 

1. The undersigned consents to the Instrument and its effect upon the Premises,
the Tenant and the Lease.

 

2. The Corporate Guaranty executed by the undersigned as of [February 13, 2004],
with respect to the Lease (the “Corporate Guaranty”) shall continue and remain
in full force and effect notwithstanding the Instrument.

 

The undersigned has executed and delivered this Consent in order to induce
Landlord and Lender to consent to and to execute, acknowledge, deliver and file
of record the Instrument, and the undersigned acknowledges that Landlord and
Lender will rely on this Consent.

 

EXECUTED this          day of             , 2004.

 

    ,

a                                                                      

    By:    

Its:

    ATTEST:          

                                                     , Secretary

   

[Corporate Seal]

   

 

S3-4



--------------------------------------------------------------------------------

 

Schedule _

 

To

 

Exhibit     

 

CERTAIN CRITICAL FIXTURES AND EQUIPMENT

 

1. Permanent and temporary generator systems including enclosures and fuel tanks
with the associated electronic and manual switch gear.

 

2. Mechanical equipment and condenser equipment, air handlers and electrical
dampers.

 

3. Racking, cage materials, cabinets and patch panels.

 

4. UPS Battery Systems including electrical switch gear and other similar power
sources.

 

5. FM200 fire suppression canisters, piping and nozzles.

 

6. VESDA and smoke sensor stations.

 

7. Inside or outside security cameras, access card reader stations, VCR,
multiplexer, monitors and computers.

 

8. Partition and conference room furniture systems and freestanding, cabinets,
storage units.

 

9. Telephone and voice mail system with desk stations and receptionist,
computers, servers, printers, phone sets.

 

10. Fiber Muxes or other telco and related equipment installed in MPOE rooms.

 

11. Emergency distribution board and telephone backboard with connectors.

 

12. Maintenance bypass electronic and manual switch gear.

 

13. Transformers and Power Distributions Units.

 

14. Kitchen appliances like microwaves, refrigerators and vending machines.

 

15. Console monitors, screen projection and screens in command center.

 

16. Bulletproof/resistant glass.

 

17. Satellite dishes and other communications equipment installed.

 

S4-1



--------------------------------------------------------------------------------

 

EXHIBIT A

 

PROPERTY DESCRIPTION

 

2403 Walsh Avenue

Santa Clara, California

 

Parcel 1, as said parcel is shown on the map filed on December 22, 1995, in Book
672, Page 43, of Maps, Santa Clara County Records

 

Reserving therefrom a non-exclusive easement for ingress and egress, as an
appurtenance to Parcel 2, as said parcel is shown on the map filed December 22,
1995 in Book 672, Page 43, of Maps, over, under, through and along those
portions of Parcel 1 designated as “Private Ingress, Egress Easement” on the
filed map.

 

Assessor’s Parcel Number:

  216-28-126     

Joint Plat Number:

  216-28-037 and 216-28-037-01     

 

A-1



--------------------------------------------------------------------------------

 

EXHIBIT B

 

PERMITTED ENCUMBRANCES

 

MATTERS OF RECORD

 

1. An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:    City of Santa Clara Purpose:    Storm drainage Recorded:    May
03, 1971, in Book 9313, Page 613, Instrument No. 3998399, Official Records
Affects:    A 15 foot wide strip along the northerly portion of the land

 

Two private storm drain catch basins and piping extended into said easement area
as disclosed by instrument recorded September 27, 1996, as Instrument No.
13463679, Official Records

 

2. An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:    City of Santa Clara Purpose:    Electrical facilities Recorded:
   June 27, 1972, in Book 9899, Page 568, Instrument No. 4289301, Official
Records Affects:    A 15 foot wide strip along the northerly portion of the land

 

Two private storm drain catch basins and piping extended into said easement area
as disclosed by instrument recorded September 27, 1996, as Instrument No.
13463679, Official Records.

 

3. An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:    The City of Santa Clara Purpose:    The construction,
installation, maintenance, repair and operation of underground electrical
systems Recorded:    December 19, 1972, in Book 0161, Page 258, Official Records
Affects:    The southern 10 feet of the land

 

4. An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:    Pacific Telephone and Telegraph Company, a corporation Purpose:
   The construction, installation, maintenance, repair and operation of public
utilities Recorded:    March 15, 1973, in Book 0280, Page 734, Official Records
Affects:    The southern 10 feet of the land

 

5. An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:    City of Santa Clara Purpose:    Wire clearance Recorded:    July
23, 1974, in Book B006, Page 737, Instrument No. 48144871, Official Records
Affects:    A 5 foot wide strip along the easterly portion of the land

 

B-1



--------------------------------------------------------------------------------

6. Terms, Conditions and Provisions of an instrument entitled “Agreement by and
between the City of Santa Clara, California and Scientific Custom Metal
Products, Inc.”

 

Dated:    December 14, 1993 By and Between:    The City of Santa Clara, a
chartered municipal corporation and between Scientific Custom Metal Products,
Inc. Recorded:    February 2, 1994, as Instrument No. 12341249, Official Records

 

7. An easement for the purposes shown below and rights incidental thereto as
shown or as offered for dedication on the recorded map shown below

 

Recorded:    December 22, 1995, in Book 672, Page 43, of Maps Purpose:   
Private ingress and egress Affects:    Those portions lying within the areas
designated as “Private Ingress, Egress Easement” on the filed map Purpose:   
Electrical service facilities Affects:    That portion lying within the area
designated as “Electrical Easement” on the filed map

 

8. Terms, Conditions and Provisions of an instrument entitled “Covenant Running
With Land and Lien”

 

Dated:    June 13, 1996 By and Between:    The City of Santa Clara, a chartered
municipal corporation and between Mopar, a limited liability corporation
Recorded:    September 27, 1996, as Instrument No. 13463679, Official Records

 

9. An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:    City of Santa Clara, California, a chartered municipal
corporation Purpose:    Underground electrical Recorded:    December 20, 1996,
Instrument No. 13558121, Official Records Affects:    A northerly portion

 

10. Terms, Conditions and Provisions of an instrument entitled “Agreement
Permitting a Pedestrian Arcade, for an Arcade Easement, and for Construction and
Maintenance of an Arcade”

 

Dated:    December 17, 1996 By and Between:    The City of Santa Clara, a
municipal corporation, Talus Corporation, a California corporation and between
Mopar, LLC, a California limited liability company Recorded:    January 30,
1997, as Instrument No. 13596407, Official Records

 

11. An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Reserved by:    Mopar, LLC, a California limited liability company Purpose:   
Private ingress and egress Recorded:    June 9, 1998, as Instrument No.
14225936, Official Records Affects:    Those portions lying within the areas
designated as “Private Ingress, Egress Easement” on the filed map

 

B-2



--------------------------------------------------------------------------------

9. An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:    City of Santa Clara, California, a chartered municipal
corporation Purpose:    Underground electrical Recorded:    May 27, 1999,
Instrument No. 14833874, Official Records Affects:    A northwesterly portion of
the land

 

13. An easement for the purpose shown below and rights incidental thereto as set
forth in a document

 

Granted to:    The City of Santa Clara, a chartered municipal corporation
Purpose:    The construction, installation, maintenance, repair and operation of
underground electrical and communication systems Recorded:    July 13, 2000, as
Instrument No. 15309023, Official Records Affects:    A western portion of the
land

 

B-3



--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF SURVEY CERTIFICATION

 

ALTA/ACSM Land Title Survey

FOR

MEERKAT [LANDLORD ENTITY NAME] LLC’S AQUISITON OF

[STREET ADDRESS], [CITY], CALIFORNIA

COUNTY OF [COUNTY NAME], STATE OF CALIFORNIA

 

BASED UPON TITLE ORDER NO.                      OF [NAME OF TITLE INSURANCE
COMPANY]

 

BEARING AN EFFECTIVE DATE OF [DATE]

 

TO: [NAME OF TITLE INSURANCE COMPANY]; [LENDER NAME]

 

[LANDLORD NAME]; AND [SURVEYOR COMPANY]

 

THE UNDERSIGNED CERTIFIES TO THE BEST OF HIS/HER PROFESSIONAL KNOWLEDGE,
INFORMATION AND BELIEF, THIS MAP OR PLAT AND THE SURVEY ON WHICH IT IS BASED
WERE MADE ON THE DATE SHOWN BELOW OF THE PREMISES SPECIFICALLY DESCRIBED IN
[NAME OF TITLE INSURANCE COMPANY] ORDER NO.                     , DATED
                     AND WAS MADE (i) IN ACCORDANCE WITH THE “MINIMUM STANDARD
DETAIL REQUIREMENTS FOR ALTA/ACSM LAND TITLE SURVEYS”, JOINTLY ESTABLISHED AND
ADOPTED BY ALTA, ACSM AND NSPS IN 1999; (ii) IN ACCORDANCE WITH THE
“                            ” DATED                      AND INCLUDE ITEMS
                 OF              SPECIFICALLY DEFINED, AND (iii) PURSUANT TO THE
ACCURACY STANDARDS AS ADOPED BY ALTA, NSPS, AND ACSM AND IN EFFECT ON THE DATE
OF THIS CERTIFICATION, UNDERSIGNED FURTHER CERTIFIES THAT THE SURVEY
MEASUREMENTS WERE MMADE IN ACCORDANCE WITH THE “MINIMUM ANGLE, DISTANCE, AND
CLOSURE REQUIREMENTS FOR SURVEY MEASUREMENS WHICH CONTROL LAND BOUNDARIES FOR
ALTA/ASCM LAND TITLE SURVEYS.

 

           Name of Surveyor      Registration No.                          In
the State of California      Date of Survey:                                    
 

Date of Last Revision:                         ]

    

 

C-1



--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

[ATTACHED]

 

D-1



--------------------------------------------------------------------------------

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Attention: Andrew H. Levy, Esq.

File No.: 52279-00138

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of the     th day of             , 2004 by and between LEHMAN ALI
INC., a Delaware corporation having an address at 399 Park Avenue, New York, New
York 10022 (“Lender”) and SAVVIS ASSET HOLDINGS, INC., a Delaware corporation,
having an address at 12851 Worldgate Drive, Herndon, Virginia 20170 (“Tenant”).

 

RECITALS:

 

A. Lender is the present owner and holder of a certain deed of trust and
security agreement (together with any and all extensions, renewals,
substitutions, replacements, amendments, modifications and/or restatements
thereof, the “Security Instrument”) dated February 13, 2004, given by Landlord
(defined below) to Lender which encumbers the fee estate of Landlord in certain
premises described in Exhibit A attached hereto (the “Property”) and which
secures the payment of certain indebtedness owed by Landlord to Lender evidenced
by a certain promissory note dated February 13, 2004, given by Landlord to
Lender (the note together with all extensions, renewals, modifications,
substitutions and amendments thereof shall collectively be referred to as the
“Note”);

 

B. Tenant is the holder of a leasehold estate in a portion of the Property under
and pursuant to the provisions of a certain lease dated             , 2004
between MEERKAT SC5 LLC, a Delaware limited liability company, as landlord (the
“Landlord”) and Tenant, as tenant, (such lease, as modified and amended as set
forth herein being hereinafter referred to as the “Lease”);

 

C. SAVVIS COMMUNICATIONS CORPORATION, a Delaware corporation, executed that
certain Guaranty of Lease dated as of             , 2004 in favor of Lender, and

 

D. Tenant has agreed to subordinate the Lease to the Security Instrument and to
the lien thereof and Lender has agreed to grant non-disturbance to Tenant under
the Lease on the terms and conditions hereinafter set forth.

 



--------------------------------------------------------------------------------

AGREEMENT:

 

For good and valuable consideration, Tenant and Lender agree as follows:

 

1. SUBORDINATION. The Lease and all of the terms, covenants and provisions
thereof and all rights, remedies and options of Tenant thereunder are and shall
at all times continue to be subject and subordinate in all respects to the
terms, covenants and provisions of the Security Instrument and to the lien
thereof, including without limitation, all renewals, increases, modifications,
spreaders, consolidations, replacements and extensions thereof and to all sums
secured thereby and advances made thereunder with the same force and effect as
if the Security Instrument had been executed, delivered and recorded prior to
the execution and delivery of the Lease.

 

2. NON-DISTURBANCE. If any action or proceeding is commenced by Lender for the
foreclosure of the Security Instrument or the sale of the Property, Tenant shall
not be named as a party therein unless such joinder shall be required by law,
provided, however, such joinder shall not result in the termination of the Lease
or disturb the Tenant’s possession or use of the premises demised thereunder,
and the sale of the Property in any such action or proceeding and the exercise
by Lender of any of its other rights under the Note or the Security Instrument
shall be made subject to all rights of Tenant under the Lease, provided that at
the time of the commencement of any such action or proceeding or at the time of
any such sale or exercise of any such other rights (a) the Lease shall be in
full force and effect and (b) Tenant shall not be in default beyond any
applicable cure periods under any of the terms, covenants or conditions of the
Lease or of this Agreement on Tenant’s part to be observed or performed.

 

3. ATTORNMENT. If Lender or any other subsequent purchaser of the Property shall
become the owner of the Property by reason of the foreclosure of the Security
Instrument or the acceptance of a deed or assignment in lieu of foreclosure or
by reason of any other enforcement of the Security Instrument (Lender or such
other purchaser being hereinafter referred as “Purchaser”), and the conditions
set forth in Section 2 above have been met at the time Purchaser becomes owner
of the Property, the Lease shall not be terminated or affected thereby but shall
continue in full force and effect as a direct lease between Purchaser and Tenant
upon all of the terms, covenants and conditions set forth in the Lease and in
that event, Tenant agrees to attorn to Purchaser and Purchaser by virtue of such
acquisition of the Property shall be deemed to have agreed to accept such
attornment, provided, however, that Purchaser shall not be (a) liable for the
failure of any prior landlord (any such prior landlord, including Landlord,
being hereinafter referred to as a “Prior Landlord”) to perform any obligations
of Prior Landlord under the Lease which have accrued prior to the date on which
Purchaser shall become the owner of the Property, unless the same represent a
continuing covenant of the Landlord, such as the obligation to repair and
maintain certain aspects of the Property, but only to the extent such failure
continues from and after the date when Purchaser acquires the Property, (b)
subject to any offsets, defenses, abatements or counterclaims which shall have
accrued in favor of Tenant against any Prior Landlord prior to the date upon
which Purchaser shall become the owner of the Property, (c) liable for the
return of rental security deposits, if any, paid by Tenant to any Prior Landlord
in accordance with the Lease unless such sums are actually received by
Purchaser, (d) bound by any payment of rents, additional rents or other sums
which Tenant may have paid more than one (1) month in

 

2



--------------------------------------------------------------------------------

advance of the due date therefor to any Prior Landlord unless (i) such sums are
actually received by Purchaser or (ii) such prepayment shall have been expressly
approved of by Purchaser or (e) bound by any agreement terminating or amending
or modifying the rent, term, commencement date or other material terms of the
Lease, or any voluntary surrender of the premises demised under the Lease, made
without Lender’s prior written consent prior to the time Purchaser succeeded to
Landlord’s interest. In the event that any liability of Purchaser does arise
pursuant to this Agreement or the Lease, such liability shall be limited and
restricted to Purchaser’s interest in the Property and shall in no event exceed
such interest.

 

4. NOTICE TO TENANT. After notice is given to Tenant by Lender that the Landlord
is in default under the Note and the Security Instrument and that the rentals
under the Lease should be paid to Lender pursuant to the terms of the assignment
of leases and rents executed and delivered by Landlord to Lender in connection
therewith, Tenant shall thereafter pay to Lender or as directed by the Lender,
all rentals and all other monies due or to become due to Landlord under the
Lease and Landlord hereby expressly authorizes Tenant to make such payments to
Lender and hereby releases and discharges Tenant from any liability to Landlord
on account of any such payments.

 

5. NOTICE TO LENDER AND RIGHT TO CURE. Tenant shall notify Lender of any default
by Landlord under the Lease and agrees that, notwithstanding any provisions of
the Lease to the contrary, no notice of cancellation thereof or of an abatement
shall be effective unless Lender shall have received notice of default giving
rise to such cancellation or abatement and shall have failed within sixty (60)
days after receipt of such notice to cure such default, or if such default
cannot be cured within sixty (60) days, shall have failed within sixty (60) days
after receipt of such notice to commence and thereafter diligently pursue any
action necessary to cure such default. Notwithstanding the foregoing, Lender
shall have no obligation to cure any such default.

 

6. NOTICES. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person or
by facsimile transmission with receipt acknowledged by the recipient thereof and
confirmed by telephone by sender, (ii) one (1) Business Day (hereinafter
defined) after having been deposited for overnight delivery with any reputable
overnight courier service, or (iii) three (3) Business Days after having been
deposited in any post office or mail depository regularly maintained by the U.S.
Postal Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

If to Tenant:

  

Savvis Asset Holdings, Inc.

12851 Worldgate Drive

Herndon, Virginia 20170

Attention: Chief Legal Officer

Facsimile No. (702) 234-8374

If to Lender:   

Lehman ALI Inc.

399 Park Avenue

New York, New York 10022

Attention: Masood Bhatti and David Broderick, Esq.

Facsimile No.: (212) 520-0130

 

3



--------------------------------------------------------------------------------

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section 6, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in the state where the Property is located. Either party by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

 

7. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to the
benefit of Lender, Tenant and Purchaser and their respective successors and
assigns.

 

8. GOVERNING LAW. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State where the Property is located and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State where the Property is located.

 

9. MISCELLANEOUS. This Agreement may not be modified in any manner or terminated
except by an instrument in writing executed by the parties hereto. If any term,
covenant or condition of this Agreement is held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be construed without such
provision. This Agreement may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original. This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

 

10. INCORPORATION. Exhibit A (Description of Property) and Exhibit B, (the Lease
Guarantor’s Consent) are attached hereto and incorporated herein by this
reference.

 

[NO FURTHER TEXT ON THIS PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

LENDER: LEHMAN ALI INC., a Delaware corporation By:    

Name:

   

Title:

    TENANT: Savvis Asset Holdings, Inc, a Delaware corporation By:    

Name:

   

Title:

   

 

The undersigned accepts and agrees to

the provisions of Section 4 hereof:

LANDLORD:

MEERKAT SC5 LLC,

a Delaware limited liability company

By:    

Name:

   

Title:

   

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

 

STATE OF                                    

          ss.

COUNTY OF                              

    

 

On this      day of                     , 2004, before me,
                                              a Notary Public in and for the
State of                     , personally appeared                     
personally known to me (or proved on the basis of satisfactory evidence) to be
the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

WITNESS my hand and official seal Signature     

My commission expires 

   

 

STATE OF                                    

          ss.

COUNTY OF                              

    

 

On this      day of                                              , 2004, before
me,                          a Notary Public in and for the State of
                    , personally appeared                      personally known
to me (or proved on the basis of satisfactory evidence) to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal Signature     

My commission expires 

   

 



--------------------------------------------------------------------------------

STATE OF                                    

          ss.

COUNTY OF                              

    

 

On this            day of                                     , 2004, before me,
                     a Notary Public in and for the State of
                    , personally appeared                      personally known
to me (or proved on the basis of satisfactory evidence) to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal

Signature                                         
                                            

My commission expires                                                          

 



--------------------------------------------------------------------------------

EXHIBIT A

 

DESCRIPTION OF PROPERTY

 

(attached hereto and made part hereof)

 



--------------------------------------------------------------------------------

EXHIBIT B

 

LEASE GUARANTOR’S CONSENT

 

The undersigned (“Lease Guarantor”) consents to the foregoing Subordination,
Non-Disturbance and Attornment Agreement and the transactions contemplated
thereby and reaffirms its obligations under the Guaranty of Lease (“Lease
Guaranty”) dated February 13, 2004. Lease Guarantor further reaffirms that its
obligations under the Lease Guaranty are separate and distinct from Lessee’s
obligations.

 

AGREED:        

Dated as of: February 13, 2004

     

“LEASE GUARANTOR”

SAVVIS COMMUNICATIONS CORPORATION

a Delaware corporation

            By:                

Its:

 

President

            By:                

Its:

 

Chief Financial Officer

 

STATE OF                                    

          ss.

COUNTY OF                              

    

 

On this        day of                                 , 2004, before me,
                     a Notary Public in and for the State of
                    , personally appeared                      personally known
to me (or proved on the basis of satisfactory evidence) to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal

Signature                                         
                                            

My commission expires                                                          

 



--------------------------------------------------------------------------------

STATE OF                                    

          ss.

COUNTY OF                              

    

 

On this        day of                                     , 2004, before me,
                     a Notary Public in and for the State of
                    , personally appeared                      personally known
to me (or proved on the basis of satisfactory evidence) to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal

Signature                                         
                                            

My commission expires                                                          

 



--------------------------------------------------------------------------------

 

TENANT ESTOPPEL

 

February 13, 2004

 

LEHMAN ALI INC. (“Lender”)

399 Park Avenue

New York, New York 10022

 

Dear Sirs:

 

As the present owner and holder of the Tenant’s interest under that certain
Lease dated as of                     , 2004 (the “Lease”) by and between
MEERKAT SC5 LLC, a Delaware limited liability company (the “Landlord”) and
SAVVIS ASSET HOLDINGS, INC., a Delaware corporation (the “Tenant”), attached
hereto as Exhibit “A”, and the present Guarantor under that certain Guaranty of
Lease dated as of                     , 2004 (the “Guaranty”), by SAVVIS
COMMUNICATIONS CORPORATION, a Delaware corporation, as the Guarantor, attached
hereto as Exhibit “B”, the undersigned hereby represents to you that as of the
date hereof (i) the Lease and the Guaranty constitute the entire agreement
between the undersigned and the Landlord relating to the premises described
therein and have not been modified or amended; (ii) the Lease is in full force
and effect and the term thereof commenced on                     , 2004 and is
scheduled to terminate on February 28, 2019 pursuant to the provisions thereof,
and the Guaranty is in full force and effect; (iii) the premises demised under
the Lease have been completed and the undersigned has taken possession of the
same; (iv) neither the undersigned nor to its knowledge the Landlord is in
default under any of the terms, covenants or provisions of the Lease and the
undersigned knows of no event which, but for the passage of time or the giving
of notice, or both, would constitute an event of default under the Lease by the
undersigned or the Landlord thereunder, (v) neither the undersigned nor the
Landlord has commenced any action or given or received any notice for the
purpose of terminating the Lease; (vi) all rents, additional rents and other
sums due and payable under the Lease have been paid in full and no rents,
additional rents or other sums payable under the Lease have been paid for more
than one (1) month in advance of the due dates thereof; (vii) there are no
offsets or defenses to the payment of the rents, additional rents, or other sums
payable under the Lease and/or the Guaranty; (viii) the undersigned has no
option or right of first refusal to purchase the premises demised under the
Lease or any portion thereof; (ix) the fixed annual minimum rent payable under
the Lease is as stated in Schedule 2 of the Lease; and (x) the undersigned
recognizes that Lender is relying upon this estoppel certificate and the
accuracy of the information contained herein.

 

[signature page follows]

 



--------------------------------------------------------------------------------

 

Savvis Asset Holdings, Inc., a Delaware corporation By:    

Its:

    Savvis Communications Corporation, Inc., a Delaware corporation By:    

Its:

 

President

By:    

Its:

 

Chief Financial Officer

 



--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

LEASE

 

(attached hereto and made part hereof)



--------------------------------------------------------------------------------

 

EXHIBIT “B”

 

GUARANTY

 

(attached hereto and made part hereof)



--------------------------------------------------------------------------------

 

EXHIBIT E

LIST OF ENVIRONMENTAL REPORTS

 

1. Phase I Environmental Site Assessment, El Segundo Data Center, 200 North Nash
Street, El Segundo, California, dated August 11, 2003, by PES Environmental, Inc
Engineering & Environmental Services, No. 933.001.01.001

 

2. Environmental Site Assessment Update, Cable & Wireless America Buildings B-12
and SC-8, 4650 and 4700 Old Ironsides Drive, Santa Clara, California, dated
January 9, 2004, by PES Environmental, Inc. Engineering & Environmental
Services, No. 958.001.01.001

 

3. Environmental Site Assessment Update, Cable & Wireless America Buildings SC-4
and SC-5, 2401 and 2403 Walsh Avenue, Santa Clara, California, dated January 9,
2004, by PES Environmental, Inc. Engineering & Environmental Services, No.
958.001.01.001

 

F-1



--------------------------------------------------------------------------------

 

EXHIBIT F

 

SAVVIS COMPETITORS

 

Tenant will provide Landlord written notice of five (5) competitors on or before
April 15, 2004

 

F-1